ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_06_EN.txt. 172

DISSENTING OPINION OF JUDGE KOROMA

The Court, in this Advisory Opinion in which it declines to grant the
request of the WHO for an opinion as to whether

“in view of the health and environmental effects, . . . the use of
nuclear weapons by a State in war or other armed conflict [would] be
a breach of its obligations under international law including the
WHO Constitution”,

reached the rather unprecedented finding that the request does not relate
to a question “arising within the scope of [the] activities” of the Organiza-
tion in accordance with Article 96, paragraph 2, of the Charter, that an
essential prerequisite for the exercise of its jurisdiction in the case is
absent and that it does not, accordingly, have jurisdiction to render the
opinion requested. This finding of lack of jurisdiction to respond to a
request for an advisory opinion is not only unprecedented for this Court
but is also at considerable variance with its jurisprudence constante.

In the Western Sahara case, the Court emphasized that its function

“is to give an opinion based on law, once it has come to the conclu-
sion that the questions put to it are relevant and have a practical and
contemporary effect and, consequently, are not devoid of object or
purpose” (Advisory Opinion, 1 C.J. Reports 1975, p. 37, para. 73).

In the same Opinion, the Court reaffirmed that only “compelling rea-
sons” should lead it to refuse to give a requested advisory opinion (ibid.,
p. 21). The question put by the WHO, in my view, relates to an issue
which is not only of direct relevance to the Organization but has practical
and contemporary effect as well and is not devoid of object or purpose,
as will be shown later, nor is there any “compelling reason” why the
opinion should not have been rendered.

Confronted with what appears to me to be inconsistent jurisprudence,
I find myself not only in disagreement with most of the reasoning of the
Opinion of the Court but disagree totally with its findings. For, as the
Court itself has stated, “whatever the legal reasoning of a court of justice,
its decisions must by definition be just” (North Sea Continental Shelf,
LC J. Reports 1969, p. 48). Since the request by itself is of such funda-
mental importance to the WHO and its member States and raises serious

110
173 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

issues of fact and law, I feel constrained to set out my position on the
matter.

IMPORTANCE OF THE REQUEST BY THE WHO

On the basis of studies carried out by the WHO as well as other mater-
ials before the Court, the Court was told that, should a nuclear weapon
be used in an armed conflict, the number of dead would vary from 1 mil-
lion to 1,000 million, to which the same number of people injured is to be
added. If a larger number of nuclear weapons were to be used, severe
environmental effects, including the disruption of transport, food deliv-
ery, fuel, and basic medical supplies, would occur and result in possible
famine and mass starvation on a global scale. Civilized and organized
community life would come to an end not only in the countries involved
in the conflict but even in those not involved; millions would die from the
effects of intense and widespread radioactive fallout. Such a catastrophe,
it was argued, would be in violation of the health and environmental
obligations undertaken by States under international law, particularly
international humanitarian law, as well as under the Constitution of the
WHO. Whether or not such obligations exist for States and whether they
would be violated in the course of war or other armed conflict involving
the use of nuclear weapons is, in my view, an eminently suitable matter
for the Court to determine in accordance with its Statute.

EFFECTS OF THE USE OF NUCLEAR WEAPONS
IN AN ARMED CONFLICT

According to detailed studies carried out by the WHO on the Effects
of Nuclear War on Health and Health Services and presented to the
Court by the WHO, in a conflict involving the use of a single nuclear
weapon, such a weapon could have a destructive power of a million times
that of the largest conventional weapon.

A detonated nuclear weapon would produce three major sources of
death and injury: the heat wave blast and instantaneous radiation. The
enormous thermal energy produced will be the main cause of casualties.
Immediate charring of the exposed parts of the body in the direct line of
the thermal rays will be caused either by the direct thermal pulse or ther-
mal wave. Flash burns would occur within fractions of a second and
reach their maximum within a few seconds. Indirect burns would result in
many more casualties.

111
174 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

Blast will cause shock waves, causing buildings to collapse, debris to fly
with individuals hurled into the air as immovable objects causing head
injuries, fractures, crush injuries and abdominal and thoracic injuries. A
1-megaton air burst could kill everyone within a radius of 7 km from the
hypocentre.

Radiation resulting from the immediate burst of gamma and neutron
radiations or from the fallout of radioactive particles wiil produce
gastrointestinal effects, including anorexia, nausea, vomiting, diarrhoea,
intestinal cramps and dehydration. Neuromuscular effects producing
fatigue, fever, headache, hypertension and hypertensive shock would
occur. Inhalation of radioactive dust would produce long-term effects
such as fibrosis and cancer, coughing, shortness of breath and feelings of
drowning, leading to death by hypoxia, pneumonia and sepsis. Ingestion
of radionuclides will induce thyroid cancer. An immediate source of
destruction would be the electromagnetic pulse which would lead to the
impairment of electronic devices, including those needed for health ser-
vices. Initially, the release of radioactive substances and human exposure
to them would play a secondary role in terms of the health effects
produced.

The report further notes that the destruction and impairment of health
services would greatly impede efforts to treat the victims; among those
killed and injured would be about 80 per cent of physicians, nurses and
other health workers. Hospitals and health facilities would be destroyed
or greatly damaged, while power supplies, which are important for the
operation of hospitals, would be interrupted and would severely interfere
with the treatment and care that could be provided.

In the face of such catastrophe, the WHO has reached the conclusion
that to cure the victims of a nuclear attack would hardly be feasible,
hence preventing the consequences described is a more viable and
realistic alternative.

INTERMEDIATE AND LONG-TERM EFFECTS OF THE USE OF
NUCLEAR WEAPONS

The intermediate and long-term effects, the report continues, would
range from after-effects of the injuries sustained from the explosion to
long-term effects of radiation exposure and health problems caused by
the disruption and destruction of health services. Those who survived the
acute effects of a nuclear explosion would still be confronted by pro-
tracted non-healing wounds, suppurating extensive burns, skin infesta-
tions, gastrointestinal infections and psychic trauma.

112
175 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

Suppression of the body’s immune system is recognized as a conse-
quence of radiation over-exposure. Ionizing radiation would reduce the
helper T-lymphocytes and would increase the suppressor T-lymphocytes,
thus increasing the victim’s vulnerability to infection and cancers. Other
effects of the explosion, such as burns, trauma and psychic depression
would also influence the immune response.

The drastic fall in available health services on account of the small
number of remaining health personnel, health centres, supplies of func-
tioning ambulances and the immense logistical difficulties would render
care totally inadequate.

Long-term effects, such as cancer induction and genetic damage would
result from instantaneous radiation during the explosion and long-term
radiation contamination of the environment. The survivors of the nuclear
explosion and the population of contaminated areas would be at risk
from such effects. The risk from instantaneous radiation would vary
depending on the dose received, whole-body irradiation or estimated life-
time risk of mortality, and all forms of cancer.

Genetic defects among offspring of the survivors is said to be one of
the risks, which would not be limited to the immediate offspring of the
exposed, but would extend over many generations. Exposure to pluto-
nium particles could produce chromosomal instability which could be
transmitted to the progeny, thus causing cancer in future generations.

Other long-term effects are said to include behavioural and psychologi-
cal disturbances; after an initial tendency to profound apathy and dis-
orientation, feelings of guilt would appear. Survivors would have a con-
tinuing fear of cancer and late effects of radiation and an expectation of
abnormalities in their offspring.

HEALTH-RELATED ENVIRONMENTAL EFFECTS OF THE USE OF
NUCLEAR WEAPONS

Effects of Actual Use

Furthermore and according to the material, within the extensive
destruction of the built environment, a nuclear explosion would destroy
public health and sanitary facilities, thus opening the way for the spread
of disease. Water supplies would be contaminated not only by radio-
activity but also by pathogenic bacteria and viruses; sewage treatment
and waste disposal facilities would almost completely disappear.

Great numbers of putrefying human bodies and animal carcasses as

well as untreated waste and sewage would provide an easy breeding
ground for flies and other insects. Diseases like salmonellosis (food

113
176 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA}

poisoning), shigellosis (dysentery), infectious hepatitis, amoebic dysen-
tery, malaria, typhus, streptococcal and staphylococcal infections
(pus-producing), respiratory infections and tuberculosis would occur in
epidemic form over vast areas.

In addition to the acquired health risk for survivors from high-dose
external radiation, the report points out that longer-lived radioisotopes
would lead to a risk for the population over a large area and over long
periods. An impaired immune system would contribute later to an
increased incidence of cancer.

With regard to environmental effects, the report states that if a number
of powerful nuclear weapons were used at the same time, global environ-
mental disturbance and climatic changes would take place. As regards
trees, evergreens would be especially vulnerable to radiation, coniferous
forests would be liable to suffer most, whereas weeds which are more
resistant would proliferate. Radiation, the report continued, would be
harmful to crops and the food chain; livestock would be harmed and
milk and meat products contaminated. Plant pests which are particularly
resistant would abound. The marine ecosystem would become contami-
nated and suffer similarly. For all practical intents, the report points out,
there would be a severe shortage of edible and sustaining substances, at a
time when the victims’ needs were greatest.

Thus, in a conflict involving the use of nuclear weapons, climatic and
environmental changes would occur with extensive health implications.

THE Socio-EcoNoMic EFFECTS OF THE USE oF NUCLEAR WEAPONS

While noting the socio-economic impact of the use of nuclear weapons,
the report finds that this would be devastating. After a nuclear war,
besides the extensive breakdown of health facilities, attendant social
structures, the economic system, communication lines and the very fabric
of society would be severely disrupted.

Evacuation of large numbers of people to uncontaminated areas in the
same country or a mass exodus to neighbouring countries would imply
not only exacerbated health problems but also a series of social and eco-
nomic difficulties for both the abandoned area and the receiving regions.
Shortages of food, the possibility of inter-communal strife, disarray due
to lack of work, societal disorganization, poverty, dependence and
apathy, or revolts, would all converge to create complicated social and
economic problems that would in all likelihood be of some duration.

114
177 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

Environmental degradation would create poverty and shortages of
food which, in turn, would exacerbate social friction, conflict and
disorganization of authority, which might lead to violence and societal
disintegration.

Adults, the report observes, tend to fear genetic defects and cancer, as
has been noted among the survivors of Hiroshima and Nagasaki and the
affected population of Chernobyl.

Thus, a society that suffered a major nuclear devastation would be
traumatized and, most likely, profoundly changed.

According to the Mayor of Hiroshima who made a testimony to the
Court, the atomic bomb which was detonated in Hiroshima produced an
enormous destructive power and reduced innocent civilian populations to
ashes. Women, the elderly and the newborn were said to have bathed in
deadly radiation. The dropping of the bomb unleashed a mushroom
cloud and human skin was burned raw while other victims died in des-
perate agony, he stated. He further told the Court that when the bomb
exploded, enormous pillars of flame leaped up towards the sky and a
majority of the buildings crumbled with many people dead or injured.

Later in his testimony he described the unique characteristic of the
atomic bombing as one whose enormous destruction was instantaneous
and universal. Old, young, male, female, soldiers, civilians were ali killed
indiscriminately. The entire city of Hiroshima, he said, had been exposed
to thermal rays, shock-wave blast and radiation. The bomb purportedly
generated heat that reached several million degrees centigrade. The fire-
ball was about 280 metres in diameter, the thermal rays emanating from
it were thought to have instantly charred any human being who was out-
doors near the hypocentre. The witness further disclosed that according
to documented cases, clothing had burst into flames at a distance of
2 kilometres from the hypocentre of the bomb; many fires had been ignited
simultaneously throughout the city; the entire city had been carbonized
and reduced to ashes. Yet another phenomenon was a shock-wave which
inflicted even greater damage when it ricocheted off the ground and
buildings. The blast wind which resulted had, he said, lifted and carried
people through the air. All wooden buildings within a radius of 2 kilo-
metres collapsed; many well beyond that distance were damaged.

The blast and thermal rays combined to burn to ashes or cause the col-
lapse of approximately 70 per cent of the 76,327 dwellings in Hiroshima
at the time. The remainder were partially destroyed, half-bombed or
damaged. The entire city was said. to have been instantly devastated by
the dropping of the bomb.

On the day the bomb was dropped, the witness further disclosed that
there were approximately 350,000 people in Hiroshima, but it was later
estimated that some 140,000 had died by the end of December 1945. Hos-

115
178 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

pitals were said to be in ruins with medical staff dead or injured and with
no medicines or equipment, and an incredible number of victims died,
unable to receive sufficient treatment. Survivors developed fever, diar-
rhoea, haemorrhaging, and extreme fatigue, many died abruptly. Such
was said to be the pattern of the acute symptoms of the atomic bomb
disease. Other consequences were widespread destruction of cells, loss of
blood-producing tissue, and organ damage. The immune systems of sur-
vivors were weakened and such symptoms as hair loss were conspicuous.
Other experiences recorded were an increase in leukaemia, cataracts, thy-
roid cancer, breast cancer, lung cancer and other cancers. As a result of
the bombing, children exposed to radiation suffered mental and physical
retardation. Nothing could be done for these children medically and even
unborn babies, the Mayor stated, had been affected. The exposure in
Hiroshima to high levels of radiation, he concluded, continues to this
day.

The Mayor of Nagasaki, in his testimony, described effects on his city
that were similar to those experienced by Hiroshima as a result of the
atomic bombing which had taken place during the war. According to the
witness,

“The explosion of the atomic bomb generated an enormous fire-
ball, 200 metres in radius, almost as though a small sun had appeared
in the sky. The next instant, a ferocious blast and wave of heat
assailed the ground with a thunderous roar. The surface temperature
of the fireball was about 7,000° C, and the heat rays that reached the
ground were over 3,000° C. The explosion instantly killed or injured
people within a two-kilometre radius of the hypocentre, leaving
innumerable corpses charred like clumps of charcoal and scattered
in the ruins near the hypocentre. In some cases not even a trace of
the person’s remains could be found. The blast wind of over
300 metres per second slapped down trees and demolished most
buildings. Even iron reinforced concrete structures were so badly
damaged that they seemed to have been smashed by a giant hammer.
The fierce flash of heat meanwhile melted glass and left metal objects
contorted like strands of taffy, and the subsequent fires burned the
ruins of the city to ashes. Nagasaki became a city of death where not
even the sounds of insects could be heard. After a while, countless
men, women and children began to gather for a drink of water at the
banks of nearby Urakami River, their hair and clothing scorched
and their burnt skin hanging off in sheets like rags. Begging for help,
they died one after another in the water or in heaps on the banks.
Then radiation began to take its toll, killing people like a scourge of
death expanding in concentric circles from the hypocentre. Four
months after the atomic bombing, 74,000 were dead and 75,000 had
suffered injuries, that is, two-thirds of the city population had fallen

116
179 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

victim to this calamity that came upon Nagasaki like a preview of
the Apocalypse.” (CR 95/27, p. 38.)

The witness went on to state that even people who were lucky enough
to survive continue to this day to suffer from the late effects unique to
nuclear weapons. Nuclear weapons, he concluded, bring in their wake
indiscriminate devastation to civilian populations.

According to the testimony by the delegation of the Marshall Islands
which was the site of 67 nuclear weapons tests from 30 June to 18 August
1958, during the period of the United Nations Pacific Islands territories
trusteeship, the total yield of those weapons was said to be equivalent to
more than 7,000 bombs the size of which destroyed Hiroshima. These
nuclear weapon tests were said to have caused extensive radiation, induced
illnesses, deaths and birth defects. Further on in the testimony, it was dis-
closed that human suffering and damage to the environment occurred at
great distances, both in time and in geography, from the sites of detona-
tions even when an effort was made to avoid or mitigate harm. The dele-
gation went on to inform the Court that the unique characteristics of
nuclear weapons are that they cause unnecessary suffering and include
not only widespread, extensive, radioactive contamination with cumula-
tive adverse effects, but also locally intense radiation with severe, imme-
diate and long-term adverse effects, far-reaching blast, heat, and light
resulting in acute injuries and chronic ailments. Permanent, as well as
temporary, blindness from intense light and reduced immunity from
radiation exposures were said to be common and unavoidable conse-
quences of the use of nuclear weapons, but uncommon or totally absent
when other destructive devices were employed.

The delegation further disclosed that birth defects and extraordinarily
prolonged and painful illnesses caused by the radioactive fallout inevit-
ably and profoundly affected the civilian population long after the nuclear
weapons tests had been carried out. Such suffering had affected genera-
tions born long after the testing of such weapons. The Court was told
that, apart from the immediate damage at and near ground zero (where
the detonation took place), there had been a large-scale contamination of
animals and plants and a poisoning of both soil and water. As a conse-
quence thereof, some of the islands were still abandoned and on those
islands that had recently been resettled, the presence of caesium in plants
from the radioactive fallout rendered them inedible. Women on some of
the other atolls in the Marshall Islands who had been assured that their

117
180 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA}

atolls were not affected by radiation, were said to have given birth to
“monster babies”. A young girl on one of these atolls was said to have no
knees, three toes on each foot and a missing arm; her mother had not
been born by 1954 when the tests started but had been raised on a con-
taminated atoll.

In the light of the foregoing, to hold as the Court has done, that these
matters do not lie within the competence or scope of activities of the
WHO borders on the unreal and smacks of cynicism, and the law is not
cynical.

THE ROLE OF THE WoRLD HEALTH ORGANIZATION AND INTERNATIONAL
HEALTH Work

The World Health Organization is the United Nations specialized
agency responsible for protecting and safeguarding the health of all
peoples at the international level and its responsibilities include the
taking of measures to prevent health problems on a catastrophic scale,
such as those which may result from the use of nuclear weapons. In
this regard, the Organization deals primarily with preventive and more
particularly with administrative preventive medicine.

Against this background, it is understandable, and in conformity with
its mandate, that the WHO took the view that prevention is the only way
from realizing the catastrophic consequences which the explosion of a
nuclear weapon would bring in its trail.

Furthermore, according to its Constitution, the objective of the WHO
is “the attainment by all peoples of the highest possible level of health”,
defined as “a state of complete physical, mental and social well-being and
not merely the absence of disease or infirmity”. In pursuance of its objec-
tives, the WHO is endowed with 22 functions, including the following:

“(a} to act as the directing and co-ordinating authority on interna-
tional health work;

(c) to assist Governments, upon request, in strengthening health
services ;

(d) to furnish appropriate technical assistance and, in emergen-
cies, necessary aid upon the request or acceptance of Govern-
ments;

(k) to propose conventions, agreements and regulations, and make
recommendations with respect to international health matters

118
181 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

and to perform such duties as may be assigned thereby to the
Organization and are consistent with its objective;

(m) to foster activities in the field of mental health, especially
those affecting the harmony of human relations;

(p) to study and report on, in co-operation with other specialized
agencies where necessary, administrative and social techniques
affecting public health and medical care from preventive and
curative points of view, including hospital services and social
security;

{q) to provide information, counsel and assistance in the field of
health;

(r) to assist in developing an informed public opinion among all
peoples on matters of health;

(v) generally to take all necessary action to attain the objective of
the Organization.”

Given the very serious health and medical problems which would
ensue as a result of the use of nuclear weapons, death and injury to civil-
ians and medical personnel alike, destruction of hospital and medical
supplies, it follows that it would be within the WHO’s mandate to take
measures to address and alleviate such a situation. For instance, and in
line with its mandate, the WHO would be required to provide medical
assistance and emergency relief to the victims of such assistance, help in
the restoration of medical services and attempt to organize and co-ordi-
nate medical assistance in terms of the provision of necessary drugs and
medical personnel both at the national and international level.

According to studies carried out, following the First World War,
20 million people — a higher figure than those killed in the course of the
war itself — were said to have died as a result of an outbreak of an influ-
enza epidemic with which the international community was not prepared
to deal, and should such an eventuality occur in the wake of a nuclear
war, the WHO would be expected and required to address a similar out-
break, in accordance with its Constitution.

Furthermore, according to the material before the Court, the WHO
has been concerned with the effects of nuclear weapons on health for
many years. In 1984 and 1987 it presented detailed reports on the effects
of nuclear war on health and health services, recognizing that it had been
established that no health service in the world could assure the conditions
in which people could be healthy or achieve physical, social and mental
well-being, or could alleviate in any significant way a situation resulting
from the use of even one single nuclear weapon, and that primary preven-

119
182 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

tion is the only appropriate means to deal with the health and environ-
mental effects of the use of nuclear weapons.

Faced with the possible magnitude of the health and environmental
consequences resulting from the use of nuclear weapons and realizing
that the health hazards associated with the use of such weapons could
only be obviated by means of prevention, the WHO requested the Court
to give an advisory opinion as to whether, in view of the health and envi-
ronmental consequences, the use of nuclear weapons by a State in war or
other armed conflict would be a breach of its obligations under interna-
tional law, including the WHO Constitution.

The WHO’s request was based on Article 96, paragraph 2, of the Char-
ter of the United Nations, Article 76 of the Constitution of the World
Health Organization, and Article X of the Agreement between the United
Nations and the World Health Organization. Article 96, paragraph 2, of
the Charter provides that:

“specialized agencies, which may at any time be so authorized by the
General Assembly, may also request advisory opinions of the Court
on legal questions arising within the scope of their activities”.

According to Article 76 of the Constitution of the WHO,

“Upon authorization by the General Assembly of the United
Nations or upon authorization in accordance with any agreement
between the Organization and the United Nations, the Organization
may request the International Court of Justice for an advisory
opinion on any legal question arising within the competence of the
Organization.”

Article X, paragraph 2, of the Agreement of 10 July 1948 between the
United Nations and WHO states as follows:

“The General Assembly authorizes the World Health Organiza-
tion to request advisory opinions of the International Court of Jus-
tice on legal questions arising within the scope of its competence
other than questions concerning the mutual relationships of the
Organization and the United Nations or other specialized agencies.”

HEALTH AND ENVIRONMENTAL OBLIGATIONS OF STATES

The question posed by the WHO presupposes that States had under-
taken certain legal obligations in relation to health and the environment
which would be violated by the use of nuclear weapons in war or other
armed conflict. These obligations are said to be found mainly in interna-

120
183 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

tional humanitarian law as reflected in specific conventions and in cus-
tomary international law applicable in war or armed conflict.

Foremost among these is said to be the obligation according to which
the right of a State to injure a belligerent is not unlimited and means of
warfare which caused unnecessary suffering are prohibited. This obliga-
tion is said to be reflected in the 1868 Declaration of St. Petersburg,
which represents the beginning of the application of humanitarian prin-
ciples to the necessities of war and forbids the use of projectiles weighing
less than 400 g that are explosive or charged with inflammable sub-
stances. The obligation also found expression in the Declaration of Brus-
sels of 1874, according to which the laws of war do not recognize in
belligerents an unlimited power to adopt whatever means to injure the
enemy. Based on this principle, States were, inter alia, prohibited from:

1. The employment of poison or poisoned weapons.

2. The employment of arms, projectiles or material calculated to cause
unnecessary suffering, as well as the use of projectiles prohibited by
the St. Petersburg Declaration.

The principle is also codified in the Hague Convention IV of 1907,
Article 22 of which provides that the right of belligerents to adopt means
of injuring the enemy is not unlimited. According to Article 23, para-
graph (a), the employment of poison and poisoned weapons, and the
employment of arms, projectiles or materials calculated to cause un-
necessary suffering is prohibited. Article 25 prohibits “the attack or bom-
bardment, by whatever means, of towns, villages, dwellings, or buildings
which are undefended”. Also said to be relevant in this regard are both
the 1925 Geneva Protocol which reaffirms the prohibition of the use of
poison gases and of analogous materials and bacteriological methods of
warfare and the 1993 Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and on Their
Destruction. The principle, it is said, was reaffirmed and codified in
Article 35, paragraph 1, of Additional Protocol I of 1977.

It is argued that the explosive and blast effects of nuclear weapons and
their other instant and long-term effects including genetic consequences
place them in the category of weapons of mass destruction that cause
superfluous and excessive injury and suffering over a long period of time
and space. The use of such weapons, it is submitted, would violate the
aforementioned principle and accordingly the obligations undertaken
both under customary international law and the relevant international
conventions and instruments.

One other obligation undertaken by States which, it was contended,
would be violated by the use of nuclear weapons in an armed conflict
relates to the principle of discrimination between combatants and non-
combatants and between military and non-military objectives which also
has its basis in customary international law. The principle is said to be

121
184 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

reflected in Article 27 of the Hague Regulations, and Articles 22 and 24
of the Draft Hague Rules on Air Warfare of 1923, is largely accepted as
customary law, and is now codified in Articles 51 and 52 of Additional .
Protocol I to the 1949 Geneva Conventions. These instruments are said
to prohibit indiscriminate attacks. It was argued that, given the known
characteristics of nuclear weapons, the detonation of such a weapon in
an armed conflict would fail to differentiate between combatants and
non-combatants and, as such weapons release radioactivity which is
detrimental to human beings and destructive to the environment, their use
would violate the obligation to discriminate during armed conflict between
combatants and non-combatants and between military and non-military
objectives.

Furthermore, under the Geneva Convention of 1949, belligerents are
said to be obliged to perform post-battle obligations, which include the
duties of collecting the wounded and the dead, of individual burial, of
evacuation of prisoners, of the ban on exposing prisoners to unnecessary
danger, together with the rules on the protection of persons and prop-
erty, wounded and sick members of the armed forces, hospital ships and
medical transporters. It has been suggested that such duties could not be
fulfilled should nuclear weapons be used in an armed conflict, because of
their radioactive and other effects.

According to Article 147 of the Fourth Geneva Convention of 1949,
the commission of acts against protected persons, serious injury to body
or health, and extensive destruction of property not justified by military
necessity are qualified as grave breaches of the Convention, while, accord-
ing to Article 85 of Additional Protocol I “making the civilian population
or individual civilians the object of attack” (para. 3/a)), and

“launching an indiscriminate attack affecting the civilian population
or civilian objects in the knowledge that such attack will cause exces-
sive loss of life, injury to civilians or damage to civilian objects”

(para. 3(b)),

are considered to be “grave breaches” of the Protocol and of the Conven-
tion and would constitute “war crimes”.

It was accordingly argued that given the characteristics of nuclear
weapons when used, their radioactive, heat and blast effects, the obliga-
tion to distinguish between protected persons and property from belli-
gerent military objectives could not be observed. Consequently, the use
of such weapons would result in the violation of obligations undertaken
both under the Geneva Conventions and the Additional Protocol I.

122
185 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)
MARTENS CLAUSE

Also said to be violated is the Martens Clause which dates back to the
Hague Conventions of 1899 and 1907, considered applicable to every
armed conflict and most recently codified in Additional Protocol I to the
Geneva Conventions of 1949 relating to the protection of victims of
international armed conflict and which stipulates that:

“In cases not covered by this Protocol or by other international
agreements, civilians and combatants remain under the protection
and authority of principles of international law derived from estab-
lished custom, from principles of humanity and from the dictates of
public conscience.”

It has been submitted that the fact that civilians and combatants alike
would not be spared the cruel effects of a war with nuclear weapons
would constitute a violation of the obligations enshrined in this provi-
sion.

ENVIRONMENTAL OBLIGATIONS

The environmental obligations assumed by States, it is also argued,
would be violated by the use of nuclear weapons. Such obligations are
said to be found in various international legal instruments, among which
is the 1907 Hague Convention IV Respecting the Laws and Customs of
War on Land, Article 55 of which states that:

“The occupying State shall be regarded only as administrator and
usufructuary of public buildings, real estate, forests, and agricultural
estates belonging to the hostile State, and situated in the occupied
country. It must safeguard the capital of these properties, and admin-
ister them in accordance with the rules of usufruct.”

This principle is said to be further reflected in the 1949 Geneva Conven-
tion IV relative to the Protection of Civilian Persons in Time of War,
Article 53 of which provides as follows:

“Any destruction by the Occupying Power of real or personal
property belonging individually or collectively to private persons, or
to the State, or to other public authorities, or to social or co-
operative organizations, is prohibited, except where such destruction
is rendered absolutely necessary by military operations.”

The 1977 Additional Protocol I to the 1949 Geneva Conventions was
also invoked as having imposed obligations on environmental protection
against military activities. The provisions of the Protocol in this regard

123
186 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

were said to represent the development of the relevant principles embodied
in the 1899 and 1907 Hague Conventions. Article 35 of Protocol I — Basic
Rules — stipulates that

“1. In any armed conflict, the right of the Parties to the conflict to
choose methods or means of warfare is not unlimited.

3. It is prohibited to employ methods or means of warfare which
are intended, or may be expected, to cause widespread, long-term
and severe damage to the natural environment.”

Article 53 declares that

“Without prejudice to the provisions of the Hague Convention for
the Protection of Cultural Property in the Event of Armed Conflict
of 14 May 1954, and of other relevant international instruments, it is
prohibited:

fc} to make such objects the object of reprisals.”
According to Article 54,

“1. Starvation of civilians as a method of warfare is prohibited.

2. It is prohibited to attack, destroy, remove or render useless
objects indispensable to the survival of the civilian population, such
as foodstuffs, agricultural areas for the production of foodstuffs,
crops, livestock, drinking water installations and supplies and irriga-
tion works, for the specific purpose of denying them for their suste-
nance value to the civilian population or to the adverse Party, what-
ever the motive, whether in order to starve out civilians, to cause
them to move away, or for any other motive.

4. These objects shall not be made the object of reprisals.”
Article 55 obliges States to observe the following during military con-
flict in relation to the natural environment

“1. Care shall be taken in warfare to protect the natural environ-
ment against widespread, long-term and severe damage. This protec-
tion includes a prohibition of the use of methods or means of war-
fare which are intended or may be expected to cause such damage to
the natural environment and thereby to prejudice the health or sur-
vival of the population.

2. Attacks against the natural environment by way of reprisals
are prohibited.”

The general prohibition of Article 55 of the Protocol is said to be made
more specific in Article 56, which provides that “dams, dykes and nuclear
electrical generating stations” shall not be made the object of attack

124
187 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA}

“even where these objects are military objectives”. Article 56, para-
graph 1, forbids attack upon military objectives located at or in the vicin-
ity of these works or installations

“if such attack may cause the release of dangerous forces and con-
sequent severe losses among the civilian population. Other military
objectives located at or in the vicinity of these works or installations
shall not be made the object of attack if such attack may cause the
release of dangerous forces from the works or installations and con-
sequent severe losses among the civilian population.”

Also considered relevant is the Rio Declaration on Environment and
Development, which was adopted during the Rio Conference in 1992 and
which stipulates that

“Warfare is inherently destructive of sustainable development.
States shall therefore respect international law providing protection
for the environment in times of armed conflict and co-operate in its
further development, as necessary.” (Principle 24.)

Jt was submitted that States would be in breach of their legal obliga-
tions were nuclear weapons, given their established characteristics, to be
used in war or other armed conflict, as such use would violate the obli-
gations undertaken by States in relation to the protection of the natural
environment.

Tue ROLE OF THE COURT IN EXERCISING ITs ADVISORY FUNCTION

The purpose of the Court’s advisory jurisdiction is to offer an authori-
tative legal opinion and to enlighten the requesting body on certain legal
aspects of an issue which it has to deal with in discharging its functions,
or “to guide the United Nations in respect of its own action” (Legal Con-
sequences for States of the Continued Presence of South Africa in Namibia
(South West Africa) notwithstanding Security Council Resolution 276
(1970), 1 C.J. Reports 1971, p. 24).

The Courts authority to render an advisory opinion resides in
Article 65 of its Statute. This has been reaffirmed in several of its advis-
ory opinions, inter alia, in the case concerning Certain Expenses of the
United Nations (Article 17, paragraph 2, of the Charter), where it stated
that: “The power of the Court to give an advisory opinion is derived
from Article 65 of the Statute.” (1C.J. Reports 1962, p. 155; see also
Western Sahara, I C.J. Reports 1975, p. 21.)

Over the years the Court has taken the view that by exercising its advi-
sory jurisdiction it participates in the activities of the United Nations. In
the Namibia case the Court emphasized that:

“by replying to the request it [the Court] would not only ‘remain

125
188 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

faithful to the requirements of its judicial character’ (Z C.J. Reports
1960, p. 153), but also discharge its functions as ‘the principal judi-
cial organ of the United Nations’ (Art. 92 of the Charter)” (Legal
Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council
Resolution 276 (1970), I C.J. Reports 1971, p. 27).

In the Interpretation of Peace Treaties case the Court pointed out that its

“Opinion is given not to the States, but to the organ which is entitled
to request it; the reply of the Court, itself an ‘organ of the United
Nations’, represents its participation in the activities of the Organi-
zation, and, in principle, should not be refused” (Interpretation of
Peace Treaties with Bulgaria, Hungary and Romania, Second Phase,
LC J. Reports 1950, p. 71).

Accordingly, by rendering advisory opinions, the Court lends its assis-
tance in the solution of problems confronting the United Nations while,
at the same time, discharging its responsibilities as its principal judicial
organ. In this regard, the Court has regarded the rendering of an opinion
as a duty while pointing out, at the same time, that there are certain
limits to its duty to reply to a request for an opinion. In the case con-
cerning Certain Expenses of the United Nations (Article 17, paragraph 2,
of the Charter}, the Court found that it would be entitled to refuse to
render an opinion only for “compelling reasons” following its Opinion in
Judgments of the Administrative Tribunal of the ILO upon Complaints
Made against Unesco U.C.J. Report 1956, p. 86), and there are no “com-
pelling reasons” when the principal question is one of treaty interpreta-
tion. A compelling reason, the Court had held, would be that the request
requires the Court to depart from its judicial functions, such as passing
on facts insufficiently established (Status of Eastern Carelia, 1923, P.C.LJ.,
Series B, No. 5).

Furthermore and as stated earlier, the Court has also perceived its
advisory function as giving an opinion based on law once it has come to
the conclusion that the questions put to it are relevant and have a prac-
tical and contemporary effect and are consequently not devoid of object
and purpose. Hence, the Court has never declined to render an advisory
opinion on jurisdictional grounds even though it has repeatedly observed
that:

“21. It is... a precondition of the Court’s competence that the
advisory opinion be requested by an organ duly authorized to seek it
under the Charter, that it be requested on a legal question, and that
... that question should be one arising within the scope of the activi-
ties of the requesting organ” (Application for Review of Judgement
No. 273 of the United Nations Administrative Tribunal, LC J.
Reports 1982, pp. 333-334).

126
189 USE OF NUCLEAR WEAPONS (DISS, OP. KOROMA)

THE ROLE OF THE COURT IN THE PRESENT REQUEST

In the case under consideration, the Court, after considering the
request, found that the WHO had been duly authorized to request the
opinion it seeks; that the WHO was entitled to ask the question and that
the question constitutes a legal question within the meaning of the
Statute and the United Nations Charter. The Court then went on to
state that it

“cannot refuse to admit the legal character of a question which
invites it to discharge an essentially judicial task, namely, an assess-
ment of the legality of the possible conduct of States with regard to
the obligations imposed upon them by international law” (para. 16).

“To do this”, the Court stated, it

“must identify the obligation of States under the rules of law invoked,
and assess whether the behaviour in question conforms to those obli-
gations, thus giving an answer to the question posed based on law.”
(Ibid. )

Having found that the WHO was entitled to ask the question posed
and that it is legal, the Court then went on to determine whether the advi-
sory opinion requested related to a question “arising within the scope of
[the] activities” of the Organization, in accordance with Article 96, para-
graph 2, of the Charter. In order to delineate the field of activity or area
of competence of the WHO, the Court referred to the Constitution of the
Organization, concluding that none of the functions attributed to it in
Article 2 of its Constitution expressly referred to the legality of any activ-
ity hazardous to health, and that none of its functions is dependent upon
the legality of the situations wpon which it must act.

To reach such a conclusion, the Court “interpreted” the question
posed as relating not to the obligations which might arise in view of the
health and environmental effects of the use of nuclear weapons, but as to
the “legality of the use of such weapons”. It is this interpretation which
led the Court to hold that whatever the responsibility of the WHO to
deal with such effects, it is not dependent on the legality of the acts which
caused them. This interpretation also enabled the Court to reach the con-
clusion that Article 2 of the WHO Constitution cannot be understood as
conferring upon the Organization a competence to address the legality of
the use of nuclear weapons, and hence the competence to ask the Court
about that legality. The interpretation also enabled the Court to hold
that none of the functions of the agency has a sufficient connection with
the question before it for that question to be capable of being considered
as arising “within the scope of the activities” of the Organization. The
Court’s Opinion then went on to state that:

“in particular, the /egality or illegality of the use of nuclear weapons

127
190 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

in no way determines the specific measures, regarding health or
otherwise . . ., which could be necessary in order to seek to prevent
or cure some of their effects” (Advisory Opinion, para. 22; emphasis
added).

It continued, “whether nuclear weapons are used /egally or illegally,
their effects on health would be the same” (ibid.; emphasis added), and
elaborated further as follows:

“while it is probable that the use of nuclear weapons might seriously
prejudice the WHO’s material capability to deliver all the necessary
services in such an eventuality, for example, by making the affected
areas inaccessible, this does not raise an issue falling within the scope
of the Organization’s activities within the meaning of Article 96, para-
graph 2, of the Charter” (ibid. ; emphasis added).

In the view of the Court, the WHO could only be competent to take
those actions of “primary prevention” which fall within the functions of
the Organization as defined in Article 2 of its Constitution, therefore
the reference to “primary prevention” in the preamble to resolution
WHA46.40 and the link which is there established with the question of
the legality of the use of nuclear weapons are not in themselves capable of
casting doubt upon the conclusions reached by the Court that the ques-
tion before it does not lie within the scope of the activities of the WHO.

In considering the principle of “speciality” which the Court recognized
as governing international organizations, the Court went on to state that
to ascribe to the WHO the competence to deal with the /egality of the use
of nuclear weapons — even in view of their health and environmental
effects — would be tantamount to disregarding the principle of speciality,
as such competence could not be deemed a necessary implication of the
Constitution of the Organization in the light of the purposes assigned to
it by its member States; that WHO’s responsibilities in the sphere of
“public health” cannot encroach on the responsibilities of the United
Nations without giving rise to overlaps which are detrimental to the
viability and effectiveness of the system. It further pointed out that
questions concerning the use of force, the regulations of armaments and
disarmament are within the competence of the United Nations and lie
outside the domain of the specialized agencies.

It was on the basis of that reasoning that the Court came to the conclu-
sion that the question posed in the request does not arise “‘within the
scope of [the] activities’ of that Organization as defined by its Constitu-
tion”, and accordingly that an essential condition of its jurisdiction in the
present case is absent and that it does not therefore have jurisdiction to
give the opinion requested. This conclusion was arrived at not only as a
result of a fundamental misconstruction of the question posed by the
WHO and of its Constitution, but also as a result of an unduly formal-

128
191 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

istic and narrow view taken of the competence and scope of activities of
the Organization, a view which is unsustainable on the basis of both the
material before the Court and the applicable law.

To focus, first of all, on the Court’s finding that it lacks jurisdiction to
render an opinion — while the Court has always emphasized that a pre-
condition for it to exercise its jurisdiction to deal with a request for advi-
sory opinion is that the request must be by an organ duly authorized to
seek it under the Charter, and that the “question should be one arising
within the scope of the activities of the requesting organ” (Application for
Review of Judgement No. 273 of the United Nations Administrative Tri-
bunal, I. C.J. Reports 1982, pp. 333-334; see also Application for Review
of Judgement No. 158 of the United Nations Administrative Tribunal,
LC J. Reports 1973, pp. 171-172), yet the Court has repeatedly stated
that

“only ‘compelling reasons’ should lead it to refuse to give a requested
advisory opinion (Judgments of the Administrative Tribunal of the
ILO upon Complaints Made against Unesco, I.C.J. Reports 1956,
p. 86)” (Certain Expenses of the United Nations (Article 17, para-
graph 2, of the Charter), I.C.J. Reports 1962, p. 155),

and to date this Court has never declined to answer a request for an advi-
sory opinion on the grounds of lack of jurisdiction, but has answered
every question put to it even if to do so it had had to interpret or refor-
mulate the question posed.

For instance, in the case of the Application for Review of Judgement
No. 273 of the United Nations Administrative Tribunal referred to above,
even though the Court noted a number of procedural irregularities in the
way the request for an advisory opinion had been formulated and
observed that the form in which the question had been formulated did
not correspond to the intentions of the requesting organ, yet the Court
did not decline to give an opinion in the matter. In its Opinion, the Court
stated as follows:

“45. Despite the irregularities described . . ., the Court never-
theless feels called upon . . . to accept the task of assisting the United
Nations Organization. It is in accordance with the Court’s jurispru-
dence that even though its power to give advisory opinions is discre-
tionary under Article 65 of its Statute, only ‘compelling reasons’
would justify the refusal of such a request (cf. C.J. Reports 1973,
p. 183; Z C.J. Reports 1956, p. 86). Of course the irregularities which
feature throughout the proceedings in the present case could well be
regarded as constituting ‘compelling reasons’ for a refusal by the
Court to entertain the request. The stability and efficiency of the
international organizations, of which the United Nations is the
supreme example, are however of such paramount importance to
world order, that the Court should not fail to assist a subsidiary

129
192

130

USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

body of the United Nations General Assembly in putting its opera-
tion upon a firm and secure foundation. While it would have been a
compelling reason, making it inappropriate for the Court to enter-
tain a request, that its judicial role would be endangered or discred-
ited, that is not so in the present case, and the Court thus does not
find that considerations of judicial restraint should prevent it from
rendering the advisory opinion requested. . .. While there can be no
question . .. of any restriction on the Court’s discretion, the Court
will not refuse ‘its participation in the activities of the Organization’
(.C.J. Reports 1950, p. 71), so that the important legal principles
involved may be disposed of, whilst at the same time the Court must
point out the various irregularities. It is not by appearing to shy
away from the latter that the Court can discharge its true judicial
functions.

46. ... Thus, in the first place, the question put to the Court is, on
the face of it, at once infelicitously expressed and vague; and, in the
second place, the records and report of the Committee cast doubt on
whether the question as framed really corresponds to the intentions
of the Committee in seising the Court.

47. The Court has therefore to consider whether it should confine
itself to answering the question put; or, having examined the ques-
tion, decline to give an opinion in response to the request; or, in
accordance with its established jurisprudence, seek to bring out what
it conceives to be the real meaning of the Committee’s request, and
thereafter proceed to attempt to answer rationally and effectively
‘the legal questions really in issue’ (ZC.J. Reports 1980, p. 89,
para. 35).... The dilemma has been emphasized in the written state-
ment of France: while not going so far as to contend that the Court
should not give effect to the request, the French Government
observed that the question put to the Court ‘does not indicate on
what grounds the Committee on Applications for Review has decided
that “there is a substantial basis” for the application presented by
the United States of America’ and that the Court may therefore
‘encounter particular difficulties in exercising its jurisdiction’.

48. The Court does not however conclude that in the present case
it is obliged to decline on these grounds to give an opinion. The
Court pointed out in its advisory opinion concerning the /nterpreta-
tion of the Agreement of 25 March 1951 between the WHO and
Egypt that ‘

‘if [the Court] is to remain faithful to the requirements of its judi-
cial character in the exercise of its advisory jurisdiction, it must
ascertain what are the legal questions really in issue in questions
formulated in a request’ (C.J. Reports 1980, p. 88, para. 35).”
193 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

(Application for Review of Judgement No. 273 of the United
Nations Administrative Tribunal, C.J. Reports 1982, pp. 347-
349; emphasis added.)

While apologizing for this extended quotation, I consider it necessary
to demonstrate how the Court has in the past exercised its advisory func-
tion. Thus in the case under reference, although the Court found the
question posed to be irregular and considered that such irregularities
could well be regarded as constituting “compelling reasons” for refusing
to render an opinion or that the Court could have encountered particular
difficulties in exercising its jurisdiction, it nevertheless took the view that
it should not fail to assist a subsidiary body of the United Nations in
putting its operation upon a secure and firm foundation on account of
any reluctance to deal with the important legal principles involved in the
case.

The Court, faithful to the requirements of its judicial character in the
exercise of its advisory jurisdiction, ascertained what were the legal ques-
tions really in issue in the question formulated in the request and ren-
dered the Opinion. In so doing, it did not consider that it was discredit-
ing, let alone endangering, its judicial role.

The Court has accordingly always taken a liberal view of its advisory
jurisdiction and, while not abandoning its judicial character, it has not
taken as unduly restrictive and narrow a view of that jurisdiction as the
Court appears to have done in the present case, even though the question
put by the WHO is not only of cardinal importance to the WHO in terms
of its constitutional functions, but is also of significance for the attain-
ment of one of its objectives, namely, that “the enjoyment of the highest
attainable standard of health is one of the fundamental rights of every
human being”.

Given the importance of the question formulated by the WHO in its
request, if the Court had taken into consideration the overall mandate of
the Organization — and even if it had found the question afflicted — it
would have been consonant with its jurisdiction to apply to the WHO
request the same standards as those applied in the case referred to above,
so as to dispose of the important legal principles involved. Additionally,
reasons of consistency in its jurisprudence should have recommended a
similar treatment.

With regard to the principle of “speciality” and how it perceives that
principle in relation to the question, the Court had rightly observed that
that principle governs international relations. In other words, interna-
tional organizations are limited to the powers and functions conferred on
them by States. While such powers are normally expressed in the con-
stituent instruments of the organization, the Court itself acknowledges
that because of the necessities of international life, international organi-
zations can exercise implied powers, which without conflicting with their
constitution, are a logical incident of it and contribute to ensuring its

131
194 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

effectiveness. However, the Court then goes on to infer that to ascribe to
the WHO the competence to address the /egality of the use of nuclear
weapons, which as I have already stated distorts the meaning and inten-
tion of the question, would be tantamount to disregarding the principle
of speciality and would be “encroaching” on the responsibilities of other
parts of the United Nations system. As if to reinforce that interpretation,
the Court states that

“questions concerning the use of force, the regulation of armaments
and disarmament are within the competence of the United Nations
and lie outside that of the specialized agencies” (Advisory Opinion,
para. 26).

While it is recognized that questions relating to the use of force, regula-
tion of armaments and disarmament are within the competence of the
United Nations and lie outside that of the specialized agencies, it should
nevertheless be recalled that the WHO is also part of the United Nations
system, and that one of the objectives of the Charter of the United
Nations is not only to maintain international peace and security but to
“promote solutions of international economic, social, health, and related
problems”. Moreover, although the WHO is the agency primarily respon-
sible for health matters at the international level, the need for interna-
tional co-operation in that sphere is also mentioned in Articles 13, 55, 57
and 62 of the Charter as well. Article 13 provides that:

“1. The General Assembly shall initiate studies and make recom-
mendations for the purpose of:

(b) promoting international co-operation in the economic, social,
cultural, educational, and health fields . . .” (Emphasis added.)

Article 55 provides that:

“With a view to the creation of conditions of stability and well-
being which are necessary for peaceful and friendly relations among
nations based on respect for the principle of equal rights and self-
determination of peoples, the United Nations shall promote:

(b) solutions of international economic, social, health, and related
problems.” (Emphasis added.)

Article 57 stipulates as follows:

“1. The various specialized agencies, established by intergovern-
mental agreement and having wide international responsibilities, as
defined in their basic instruments, in economic, social, cultural, edu-

132
195 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

cational, health, and related fields, shall be brought into relationship
with the United Nations in accordance with the provisions of
Article 63.

2. Such agencies thus brought into relationship with the United

Nations are hereinafter referred to as ‘specialized agencies’.
(Emphasis added.)

Article 62 provides that:

“1. The Economic and Social Council may make or initiate
studies and reports with respect to international economic, social,
cultural, educational, health, and related matters and may make
recommendations with respect to any such matters to the General
Assembly, to the Members of the United Nations, and to the
specialized agencies concerned.” (Emphasis added.)

In other words, the General Assembly has jurisdiction over health
matters in general, but the WHO is given a specific assignment in relation
to such matters under its Constitution.

According to that Constitution, “The enjoyment of the highest attain-
able standard of health” is not only “one of the fundamental rights of
every human being”, so also is that “the health of all peoples is funda-
mental to the attainment of peace and security”. In a similar way, the
primary purpose of the United Nations is “to maintain international
peace and security”. It can thus readily be seen that despite the fact that
the Security Council and, to a lesser degree, the General Assembly are
pre-eminent in the role of maintenance of international peace and secu-
rity, functional co-operation with the specialized agencies was envisaged
for the achievement of that common objective. It does not appear to have
been the intention of the Charter that, because of the pre-eminent role of
these bodies in the area of peace and security, they should become a
legally exclusive domain to the extent of even precluding functional co-
operation with other bodies who might be required to carry out their
functions — especially in an emergency situation such as one resulting
from the consequences of the use of nuclear weapons. Furthermore,
among the functions of the WHO, in accordance with Article 2 of its
Constitution, are

“fa) to act as the directing and co-ordinating authority on interna-
tional health work;

(d) to furnish appropriate technical assistance and, in emergen-
cies, necessary aid upon the request or acceptance of Govern-
ments;

(f) to establish and maintain such administrative and technical
services as may be required, including epidemiological and sta-
tistical services ;

133
196 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

(g) to stimulate and advance work to eradicate epidemic, endemic
and other diseases”.

In effect, the WHO is competent to deal with every conceivable ele-
ment in the field of health, and given its functions as the specialized
agency on international health matters, this is why the health conse-
quences of the use of nuclear weapons would naturally fall within the
scope of activities of the Organization. In such a situation, the agency
would be expected and required to direct and co-ordinate medical and
health assistance at the international level, to furnish appropriate techni-
cal advice, for instance, on how to mitigate the effects of radiation both
immediately and with respect to the intermediate and long term. Refer-
ence has already been made to the influenza epidemic which broke out
after the First World War and to the fact that. because the international
community Was caught unprepared, 20 million people — more than the
war casualties — died during that epidemic. The WHO is the body Gov-
ernments would turn to for technical advice in case of such a contingency
as a result of the use of nuclear weapons.

The United Nations has taken cognizance of such a contingency in
resolution 47/168, in which it expressed deep concern about the suffering
of the victims of disasters and emergency situations (such as could arise
as a result of the use of nuclear explosions), resulting in the loss in human
lives, the flow of refugees, the mass displacement of people and material
destruction, and mindful of the need to strengthen and make more effec-
tive the collective efforts of the international community, established the
Department of Humanitarian Affairs to provide international humani-
tarian assistance when disasters or catastrophes occur.

In that resolution, the Assembly also expressed its deep concern about
the magnitude and ruinous effects of disasters and emergency situations
which, inter alia, call for more international co-operation to mitigate the
human suffering of the victims. To expedite the rehabilitation and recon-
struction processes, the Assembly underlined the need for an adequate,
co-ordinated and prompt response by the international community to
disasters and emergency situations. Noting the increasing number and
complexity of disasters and humanitarian emergencies, it established the
Inter-Agency Standing Committee to ensure better preparation for, as
well as rapid and coherent response to, natural disasters and other emer-
gencies, in particular emergencies involving the supply of food, medi-
cines, shelter and health care. The WHO is one of the agencies invited to
take part in the Inter-Agency Standing Committee.

The resolution further requested the Secretary-General to report on
ways and means to improve the United Nations capability in the areas of
prevention and preparedness in relation to natural disasters and other

134
197 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

emergencies, in particular emergencies involving food, medicines, shelter
and health care, as provided for in General Assembly resolution 46/182.

Also in this connection, the Secretary-General of the United Nations,
in his report on humanitarian assistance and disaster relief, observed that
a notable feature in the humanitarian activities of the United Nations is
the increased involvement of the Security Council, which had accorded
humanitarian assistance high priority and developed modalities to that
effect (A/47/595).

Thus, in the light of the foregoing, while the principle of “speciality”
governing international organizations is to be respected for reasons of
effectiveness and co-ordination and to prevent duplication, it is wrong in
my view to give an unduly restricted and narrow interpretation to that
concept in relation to health matters and humanitarian affairs. As has
been established, the use of nuclear weapons would precipitate an emer-
gency situation involving tremendous suffering to the victims, loss in
human lives, the outflow of refugees, mass displacement of people and
destruction to the environment. These matters would involve not only the
efforts of the WHO but those of the other functional agencies as well,
with a common purpose of protecting human welfare and saving the lives
of human beings. Not only can such co-operation not be regarded as an
encroachment on the competence of the other organs or agencies of the
United Nations system, but the case before the Court relates to the health
and environmental effects of the use of nuclear weapons, matters which
fall within the domain of the WHO and which would require such co-
operation for effective action. However, the WHO is the only specialized
agency that is assigned the study of public health. If too narrow an inter-
pretation is given to the scope of activities, then because of its activities,
even the Security Council could be regarded as encroaching in the fields
of health and humanitarian affairs. It cannot, therefore, be sustained that
the request violated the principle of “speciality” which also seemed to
have inspired its rejection.

However, the foregoing should not be interpreted as a tacit acknow-
ledgment of the correctness of the Court’s opinion that the WHO’s ques-
tion transgressed the “speciality” rule or that the request itself constitutes
an encroachment on the competence of other organs of the United
Nations, or is ultra vires even the Organization’s implied powers which
the Court has acknowledged to be such as to be exercised by interna-
tional organizations for reasons of effectiveness, with the implication that
WHO could have done so by seising the Court with the request, if it were
not acting ultra vires. On the contrary, the discourse was intended to
demonstrate that in an emergency situation, involving the use of nuclear
weapons, the functional agencies of the United Nations would have to
undertake a co-operative endeavour; and if too narrow a construction
were to be given to the concept of “the scope and activities” of the func-

135
198 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

tional agencies, such as the WHO, it would unnecessarily restrict and
ultimately defeat their effectiveness.

I agree with the Court that because of the necessities of international
life, it is accepted that international organizations can exercise implied
powers, which are not in conflict with their constitution and are required
to ensure their effectiveness. However, the implication that the WHO
could not have intended to address “the legality of the use of nuclear
weapons” even if it had relied on the exercise of such powers could only
have been arrived at as a result of the interpretation given to the question
by the Court which, as I have said, not only distorts the intention of the
question to say the least, but cannot stand scrutiny when judged against
the law or the facts. In the first place, as implied powers are those which
may reasonably be deduced from the practice and functions of the
organization in question, or, as the Court put it in the case concerning
Reparation for Injuries Suffered in the Service of the United Nations,
such powers are limited to those which, though not expressly provided
for in the Statute of an organ, “are conferred upon it by necessary impli-
cation as being essential to the performance of its duties” (.C.J. Reports
1949, p. 182), the question that arises is whether the WHO, by asking
the question posed, could have been regarded as exercising its implied
powers, deduced from its practice and functions or essential to the per-
formance of its duties. The response to the question would have to be
sought in both the Constitution and the practice of the Organization.

As has already been stressed, the objective of the WHO is “the attain-
ment by all peoples of the highest possible level of health”, and in order
to achieve that objective it is assigned certain functions which have
already been mentioned. Furthermore, the WHO over the years, as has
been demonstrated, has been concerned with the health effects of nuclear
weapons.

It has also been noted and demonstrated that the use of nuclear weap-
ons in armed conflict would result in a catastrophe which would precipi-
tate an emergency situation in relation to health and the environment.
Thus, even if the Organization, in asking the question, were to claim to
be exercising implied powers, this, in my view, it would be entitled to do
in order to seek legal guidance for the performance of its function or for
the attainment of its objectives of promoting the health of all peoples,
and in order to ascertain whether States by using nuclear weapons with
consequent health and environmental effects would be in breach of their
obligations under international law including the WHO Constitution. In
other words, the WHO is, in my view, entitled to request the Court to
determine whether the effects of a certain activity by a State would be in
breach of that State’s obligations under international law including the
WHO Constitution. The Court acknowledged this position when it stated
in the Reparation case that “the rights and duties of an entity such as the
Organization must depend upon its purposes and functions as specified
or implied in its constituent documents and developed in practice” (Repa-
ration for Injuries Suffered in the Service of the United Nations, I.C_J.

136
199 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

Reports 1949, p. 180). Earlier, the Permanent Court, in its Advisory
Opinion on the Nationality Decrees Issued in Tunis and Morocco, had
observed that the question whether a certain matter is or is not solely
within the jurisdiction of a State is an entirely relative question and
depends upon the “development of international relations” (P.C.LJ.,
Series B, No. 4).

In the Namibia case, this Court emphasized that in interpreting
an instrument, the Court must take into consideration the changes
which have occurred over the years as its interpretation cannot remain
unaffected by the subsequent development of the law. The Court
further emphasized,

“Moreover, an international instrument has to be interpreted and
applied within the framework of the entire legal system prevailing at
the time of the interpretation” (Legal Consequences for States of the
Continued Presence of South Africa in Namibia (South West Africa)
notwithstanding Security Council Resolution 276 (1970), LCJ.
Reports 1971, p. 31).

The reference to the Nationality Decrees case is not intended to suggest
that the WHO is a State let alone a super-State, as the Court put it in the
Reparation case, nor is this the intention with respect to the reference to
the Namibia case either. The point sought to be made is that both Courts
when interpreting relevant documents have taken into consideration
developments which had taken place or had done so within the frame-
work of the entire legal system prevailing at the time of the interpreta-
tion.

In other words, in determining the competence or scope of activities of
the WHO in the context of its Constitution and with reference to the
health and environmental effects of the use of nuclear weapons, account
must be taken of the Organization’s role and practice in situations similar
to those involving the use of similar nuclear devices. Evidence of this is
the fact that the WHO has been concerned with the study of the health
effects of the use of nuclear weapons for many years and in 1984 and
1987 presented detailed reports on the effects of nuclear war on health
and health services. More recently the agency has been involved in the
aftermath of the Chernobyl incident in which a nuclear power plant
exploded in 1986 resulting in many deaths and fears of the threat of
radiation. Immediately after that accident the WHO, in collaboration
with the Government of the country concerned, took many initiatives
which led to the establishment of the International Programme on the
Health Effects of the Chernobyl Accident (IPHECA). At least 9 million
people are said to have been directly or indirectly affected. Morbidity
rates are reported to be 30 per cent higher in one of the affected countries
for those who lived in the contaminated region, and more than 50 per
cent higher for those in the immediate area of the reactor. Thyroid cancer
had increased some 285-fold in one of the other affected countries, with
children being mostly the victims, while the general health conditions of

137
200 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

the people in the area immediately affected continue to deteriorate. Ten
years after the accident the WHO has continued to monitor the health
effects and assist those affected to mitigate the health consequences of the
nuclear accident. IPHECA’s broad mandate is to support efforts to
relieve the health consequences of the accident by assisting health authori-
ties in the affected countries, especially in areas significantly contami-
nated by radiation.

Even though the Chernobyl accident did not take place in a theatre of
war, the analogy resulting from the use of nuclear weapons is appropri-
ate, as the health and environmental effects are similar to those of
nuclear weapons, except that in a nuclear war, such effects would be far
worse and the consequences far more serious. Nonetheless, the experi-
ence gained by the WHO from this accident should prove propitious and
useful if the worst should ever happen. There is thus sufficient evidence of
practice of what the role of the WHO would be in a conflict involving
nuclear weapons to justify its legal interest and to make it clear that, in
posing the question, it is legitimately exercising of its implied powers.

Thus far, my effort has been to demonstrate why the reasoning relied
upon by the Court to reach its finding is unpersuasive and cannot be sus-
tained. It is even more regrettable that the Court, having found that the
WHO is entitled to bring the request and that the question is legal, chose
to preclude itself from answering it for want of jurisdiction, when in fact
if its jurisprudence had been followed and if adequate account had been
taken of the functions and practice of the Organization, the Court would
have found its authority to answer the question beyond a shadow of a
doubt.

In considering a request for an advisory opinion, and in order to obvi-
ate what might appear to be an attempt not to engage a controversial or
difficult issue for lack of jurisdiction, the Court has endeavoured to
“ascertain what are the legal questions really in issue in questions formu-
lated in a request” ({nterpretation of the Agreement of 25 March 1951
between the WHO and Egypt, I. C.J. Reports 1980, p. 88); and whenever
it has found it to be necessary, the Court has defined or reinterpreted the
question posed in order to discover and provide an answer, dealing with
what is crucial in the request. Judge Sir Hersch Lauterpacht, in the
Admissibility of Hearings of Petitioners by the Committee on South West
Africa case, stated as follows:

“the Court enjoys considerable latitude in construing the question
put to it or in formulating its answer in such a manner as to make its
advisory function effective and useful. . . .

Undoubtedly it is desirable that the request for an Advisory Opin-

138
201 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

ion should not, through excess of brevity, make it necessary for the
Court to go outside the question as formulated. . . . However, the
absence of the requisite degree of precision or elaboration in the
wording of the request does not absolve the Court of the duty to
give an effective and accurate answer in conformity with the true
purpose of its advisory function.” (.C./. Reports 1956, pp. 37-38.)

The question put to the Court by the WHO is whether

“in view of the health and environmental effects . . . the use of
nuclear weapons by a State in war or other armed conflict [would] be
a breach of its obligations under international law including the
WHO Constitution”.

The Court, as we have seen, not only interpreted the question as if it was
about “the legality of the use by a State of nuclear weapons in armed
conflict” per se — an interpretation which proved most unfortunate and
provided the basis for the Court to reach its findings — but it also
enabled the Court to take a decision to hear, during the same public sit-
tings, oral statements relating to the request for an advisory opinion from
the General Assembly of the United Nations as to whether “the threat or
use of nuclear weapons in any circumstance [is] permitted under interna-
tional law”, a question which the Court sees as being intended to deter-
mine the legality or otherwise of the threat or use of nuclear weapons.

Apart from the fact that the two questions are posed by an organ and
a specialized agency of the United Nations with primarily different func-
tions, they are not identical, even though they are similar. Moreover, in
spite of their having been directed to different issues, the Court nonethe-
less interpreted those questions in such a way as to have ascribed almost
identical meanings to them. It was this interpretation which emasculated
the meaning of the WHO’s question as if it had asked about the legality
of the use of nuclear weapons per se, as in the case of the question by the
General Assembly, and led the Court to conclude that the request for an
advisory opinion by the WHO does not relate to a question arising within
the scope of its activities and that an essential condition for its jurisdic-
tion is absent. This interpretation given to the WHO’s question, as stated
earlier, was not only fundamentally erroneous but proved fatal for the
request.

The WHO’s question is not about the illegality of the use of nuclear
weapons per se. The question is not whether Article 2, paragraph 4, of
the Charter prohibiting the use of force in international relations would
be violated by the threat or use of nuclear weapons per se nor is it for-
mulated in relation to Article 11 of the Charter as relating to questions of

139
202 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

maintenance of international peace including the principles governing
disarmament and the regulation of armaments or primarily aimed at
ascertaining whether a State would be in breach of its obligations under
Article 39 of the Charter with respect to threat to the peace, breach of the
peace or act of aggression. It was essentially against this background that
the Court viewed the question and hence the Opinion is replete with ref-
erences to the legality or illegality of such weapons. If only to recall some
such references: in delineating the field of activity or area of competence
of the WHO, the Court came to the conclusion that none of the functions
attributed to the WHO in Article 2 of its Constitution expressly referred
to the legality of any activity hazardous to health, and that none of the
functions of WHO is dependent upon the /egality of the situations upon
which it must act. In interpreting the question the Court stated that it
relates not to the effects of the use of nuclear weapons on health and the
environment but to the legality of the use of such weapons and came to
the conclusion that the responsibility of the WHO to deal with such
effects does not depend on the legality of the acts which caused them. In
paragraph 22, the Court stated that “in particular, the legality or illegality
of the use of nuclear weapons in no way determines . . . specific measures,
regarding health or otherwise” or that “whether nuclear weapons are
used legally or illegally, their effects on health would be the same”
(emphasis added). Further, in the same paragraph, the Court stated that
while the use of nuclear weapons might seriously prejudice WHO’s mater-
ial capability, the question of the legality or illegality of the use of these
weapons would be irrelevant in that respect. When considering the prin-
ciple of “speciality” in paragraph 25, the Court stated that to ascribe to
WHO the competence to deal with the legality of nuclear weapons —
even in view of the health and environmental effects — would be tanta-
mount to disregarding the principle of “speciality”. It can thus be seen
that the Court interpreted the question as meaning that what was at issue
was whether it would be legal or illegal to use nuclear weapons per se,
whereas what really was at issue was whether the obligations of States in
relation to health and the environment would be engaged or be violated
by the use of nuclear weapons. In other words, even though the origin of
the breach of obligation is nuclear weapons, the WHO’s question relates
to the health and environmental consequences. The Court itself acknow-
ledged this as a possible interpretation of the question when it stated in
paragraph 21 of the Opinion that:

“Interpreted in accordance with their ordinary meaning, in their
context and in the light of the object and purpose of the WHO Con-
stitution, as well as of the practice followed by the Organization, the
provisions of its Article 2 may be read as authorizing the Organiza-
tion to deal with the effects on health of the use of nuclear weapons,

140
203 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

or of any other hazardous activity, and to take preventive measures
aimed at protecting the health of populations in the event of such
weapons being used or such activities engaged in.”

But it chose not to adopt this interpretation and instead chose that which
enabled it not to make a determination for want of jurisdiction.

Since, in my considered opinion, the request by the WHO is not about
the legality or illegality of nuclear weapons per se — the interpretation
given to the question by the Court — I shall now endeavour to interpret
the question so as to bring out its true intention and thereby establish
that it falls within the scope of the activities and functions of the Organi-
zation.

In the first place and as mentioned earlier, the Court, when exercising
its advisory jurisdiction, has interpreted or reformulated requests for
advisory opinions both to establish the object for which the question was
posed and to be able to give a real and effective answer to the question.
In so doing, the Court has had to take various factors into consideration,
that is to say, inter alia, the circumstances in which the request was made,
the terms of the resolution embodying the request, discussions of the
request in the organ in which it was adopted prior to its adoption and the
divergences between the different versions of the request. In reformulat-
ing or reinterpreting a question, the Court would seem to have been con-
cerned to give such a meaning to the question as would bring out the
particular issue in the light of the circumstances which had presented
themselves to it within the scope of its judicial function. When doing so,
the Court has invariably resorted to a less restrictive interpretation of the
question in trying to determine its true intention or the critical issues in
dispute or has interpreted it to coincide with the desire of the body mak-
ing the request (Free City of Danzig and ILO, P.C.I.J., Series €, No. 18
(II), pp. 145-146, 193).

In other words, and as pointed out earlier, it was open to the Court,
given the importance of the issues raised in the request, to have reformu-
lated the question in such a way so as to cover the area in which the
WHO wanted an authoritative legal opinion. The Court, however, chose
not to follow this approach, even though the facts produced were neither
disputed nor unascertained.

Although the resolution containing the request is not itself a treaty,
however, like the Court in its majority opinion, its interpretation can be
guided by the relevant provisions of the 1969 Vienna Convention on the
Law of Treaties so as to establish that the question formulated in the
resolution falls within the competence or scope of activities of the Organi-
zation as defined in its Constitution.

Article 31 of the Convention provides as follows:

“1. A treaty shall be interpreted in good faith in accordance with
the ordinary meaning to be given to the terms of the treaty in their
context and in the light of its object and purpose.

141
204 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

2. The context for the purpose of the interpretation of a treaty
shall comprise, in addition to the text, including its preamble and
annexes:

3. There shall be taken into account, together with the context:
(b) any subsequent practice in the application of the treaty which
establishes the agreement of the parties regarding its interpreta-
tion”.
Article 32 states that

“Recourse may be had to supplementary means of interpretation,
including the preparatory work of the treaty and the circumstances
of its conclusion, in order to confirm the meaning resulting from the
application of article 31, or to determine the meaning when the
interpretation according to article 31:

(a) leaves the meaning ambiguous or obscure; or
(6) leads to a result which is manifestly absurd or unreasonable.”

These Articles thus embody the different approaches to treaty interpre-
tation, that is, the textual and teleological approaches and the intention
of the parties. Article 31 stipulates that in interpreting a treaty it must be
given its ordinary meaning, and the context to be used in addition to the
treaty includes its preamble. Subsequent practice may also be invoked in
the application of the treaty, which clearly establishes the understanding
of all the parties regarding its interpretation or its meaning.

In its jurisprudence, the Court has made considerable use of the sub-
sequent practice of the organization in interpreting the Charter of the
United Nations (Conditions of Admission of a State to Membership in the
United Nations (Article 4 of Charter), Advisory Opinion, 1948, IC.
Reports 1947-1948, p. 57; Competence of the General Assembly for the
Admission of a State to the United Nations, Advisory Opinion, I.CJ.
Reports 1950, p. 4; Certain Expenses of the United Nations (Article 17,
paragraph 2, of the Charter), Advisory Opinion, IL.C.J. Reports 1962,
p. 151). Moreover, where the interpretation of a treaty would seem to
lead to a result which is manifestly absurd or unreasonable in the light of
the objects and purposes of the treaty, the Court has interpreted the
Charter as embodying implied powers so as to give effectiveness to the
institution concerned. In the Certain Expenses case, the Court was asked
to give an opinion on the question whether the expenditures authorized
by the General Assembly resolutions for peace-keeping and separately
accounted for were “expenses of the Organization” within the meaning of
Article 17, paragraph 2, of the United Nations Charter. It was objected
that the Court, under Article 62, paragraph 2, of its Statute could only

142
205 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

answer a request containing an exact statement of the question upon
which an opinion is required, and that in this case the question actually
before the Court could only be answered after considering whether the
expenditures were undertaken in accordance with the provisions of the
Charter in general, which was a consideration preliminary to the answer
to the question whether they were consonant with Article 17, para-
graph 2. The Court dismissed the objections on the grounds that the
General Assembly had declined to ask the Court to give an opinion on
the conformity of the expenditures with the Charter, and that the Court
could answer the question by interpreting Article 17, paragraph 2, in the
light of the whole Charter and stated that

“when the Organization takes action which warrants the assertion
that it was appropriate for the fulfilment of one of the stated pur-
poses of the United Nations, the presumption is that such action is
not ultra vires the Organization” (C.J. Reports 1962, p. 168).

It is also a rule of interpretation that a treaty is not to be given a restric-
tive interpretation if such an interpretation would be contrary to the text
of the treaty itself.

Resolution WHA46.40 drew attention to the effects on health and on
the environment of the use of nuclear weapons, and the long-term con-
sequences connected therewith. It also noted that it had been established
that no health service in the world could alleviate in any significant way
a situation resulting from the use of even one single nuclear weapon. It
further noted the concern of the world health community about the con-
tinued threat to the health and the environment resulting from the use of
nuclear weapons and the role of the WHO which, as the agency charged
with responsibilities for international public health, would have to take
action of primary prevention of the health hazards resulting from the use
of such weapons. The resolution requested clarity about the status in
international law of the effects of the use of such weapons — about
which, in the last 48 years, marked differences of opinion have been
expressed by member States.

On the basis of the material presented to the Court, and as noted
earlier, a single nuclear weapon exploded either intentionally or acciden-
tally over a large city like Boston, United States, with a population of
2,844,000, the United States Arms Control and Disarmament Agency
estimated there would result 695,000 direct fatalities and 735,000 surviv-
ing injured. Of the 5,186 physicians, 50 per cent (2,593) would be poten-
tially available to treat the injured. This would result in some 284 injured
persons for each available physician. Of the 12,816 hospital beds, since
they are mostly in the urban target area, of the 48 acute case hospitals, 38
would be destroyed or badly damaged, thus 83 per cent of the beds
would be destroyed leaving some 2,135 beds for the care of 735,000 seri-
ously injured survivors. Clearly the numbers needing medical care would

143
206 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

overwhelm the medical facilities and resources of the entire country. In
the event of actual hostilities the attack would not be limited to a single
city.

A massive nuclear attack on the United Kingdom would kill or injure
half the population, and 97 per cent of Londoners. Not only hospitals,
physicians, nurses, all other health professionals and technicians would
be in short supply, but antibiotics, parenteral fluids, bandages, surgical
equipment and all the sophisticated medical technology would be simi-
larly lacking. The problems facing surviving medical workers would be
overwhelming. They would not only lack nearly all essential facilities for
the care of the injured, but would need to find the injured among the
debris of collapsed buildings and houses, transport them through streets
clogged with fallen structures, raging fires, and contaminated with radio-
activity, probably with little if any transportation available and without
electricity or fuel, while having major worries about the fate of their own
loved ones and themselves. Thus, if a larger number of weapons were to
be exploded in warfare, the overall consequences would include not only
short- and medium-term medical injuries, but also severe environmental
effects, disruption of transport and delivery of food, fuel and basic medi-
cal supplies, possible famine and mass starvation on a global scale. It was
also disclosed to the Court that more recent studies have indicated that
the casualties are more likely to number a billion or more, and the very
survival of human beings on earth has been doubted.

According to its Constitution, the WHO’s functions include the collec-
tion and dissemination of information relating to epidemic diseases, deal-
ing with emergency situations resulting from war, the carrying out of
relief work and extensive international health programmes, taking sani-
tary and quarantine action to prevent epidemics following a war and aid-
ing the reconstruction of national health services which may have been
affected by war, and generally taking all necessary action to attain the
objective of the Organization. The functions would seem to bring the
health and environmental consequences of nuclear weapons within the
scope and activities or competence of the Organization.

Furthermore, in terms of its past practice, the Organization has, over
the years, been preoccupied with the health effects of weapons of mass
destruction in general and nuclear-weapons in particular. This practice,
which had been accepted by all the States concerned and provides a sup-
erior and reliable evidence to be used in interpreting resolution WHA46.40
in the light of the Organization’s Constitution. Since the 1960s the WHO
has been co-operating with the United Nations on the prohibition of
chemical and biological weapons and has submitted reports on the health

144
207 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

effects of those weapons. Beginning with resolution 34.38 and based on
that resolution, the Director-General of the WHO, in 1983, set up an
international commission of experts which submitted a report on the
effects of nuclear weapons on health and health services. The Assembly
of the Organization endorsed the conclusions of the Commission in reso-
lution WHA36.28 and recommended that the work should continue. This
recommendation formed the basis of the 1987 Report entitled Effects of
Nuclear Weapons on Health and Health Services.

Furthermore, while the debate leading up to the adoption of resolution
WHA46.40 proved controversial, there was no question but that the
health effects of nuclear weapons were matters which fell within the
ambit of the WHO. Even though such debates are not binding on the
Court, the Court has in the past, when interpreting questions in a request
and in order to get at the real issue in dispute, taken account of the
debates in the organ in which the resolution containing the question was
adopted. Also on this aspect of the matter, the Court chose not to follow
its practice. As already mentioned, Article 31 of the Convention on the
Law of Treaties presupposes that, in interpreting a treaty, subsequent
practice may be used to establish the understanding of parties regarding
that treaty. Judged against this background, to have found as the Court
has done, that the question does not fall within the scope of activities or
competence of the Organization, would suggest that no realistic appraisal
of the material presented to the Court or of the practice of the Organiza-
tion was carried out by the Court with a view to enabling itself to give an
effective reply to the question posed.

It now remains to determine whether in light of the health and envi-
ronmental effects, obligations undertaken by States will be violated by
the use of nuclear weapons or, in other words, what principles of law, if
any, would apply to the question. In this regard, it must first be pointed
out that it is a principle of international law that obligations assumed by
States are binding on them and that in their conduct or activities they are
required to comply with such obligations. In accordance with the Charter
of the United Nations, obligations arising from treaties and other sources
of law are to be observed. Article 26 of the Vienna Convention on the
Law of Treaties specifies that every treaty in force is binding upon the
parties to it and must be performed by them in good faith. This require-
ment is also stipulated in the Declaration on Principles of International
Law concerning Friendly Relations and Co-operation among States in
accordance with the Charter of the United Nations, General Assembly
resolution 2625 (XXV) of 1970, to the effect that every State has the duty
to fulfil in good faith the obligations assumed by it:

(a) in accordance with the Charter of the United Nations;
(b) under the generally recognized principles and rules of international
law; and

145
208 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

(ce) under international agreements valid in accordance with the gener-
ally recognized principles and rules of international law.

The principle that obligations should be fulfilled in good faith requires
States not only to implement obligations which they have undertaken,
but that they should also refrain from acts which could defeat such obli-
gations.

Such obligations may arise from treaties, customary international law
rules and from general principles of international law. The non-fulfilment
or violation of such obligations entails international responsibility. This
assumes even greater significance in the case of obligations under the law
of armed conflict and more particularly international humanitarian law,
whose main purpose is the protection of human beings during warfare, as
well as the mitigation of their physical and mental sufferings. Accord-
ingly, belligerent States are under a duty to observe the principle of
humanity during warfare.

The question asked by the WHO, therefore, also involves State respon-
sibility — in other words, the question of whether a State would be in
breach of its legal obligations assumed under international law by the
detonation of a nuclear weapon in war or during armed conflict as a
result of the effects on human health and the natural environment. The
obligations in question may involve the breach of treaty or of a legal
duty. The obligation could also arise as a result of an illegal act or from
an event involving the use of prohibited weapons in an armed conflict. In
the Corfu Channel case, the Court held that Albania was liable for the
consequences of a mine-laying in her territorial water and the absence of
a warning of the danger, finding that

“These grave omissions involve the international responsibility of
Albania.

The Court therefore reaches the conclusion that Albania is respon-
sible under international law for the explosions which occurred
on October 22nd, 1946, in Albanian waters, and for the damage and
loss of human life which resulted from them . . ” (LC.J. Reports
1949, p. 23; emphasis added.)

Accordingly, the judicial task of the Court should have been to identify
and apply the relevant international law including the WHO’s Constitu-
tion relating to the question posed, identify the obligations, if any, that
are prescribed in those rules and on the basis of the materials presented,
and determine whether in view of the health and environmental effects
those obligations would be breached by the use of nuclear weapons in
war or any other armed conflict. Such had been the practice of both this
Court and its predecessor in exercising their advisory jurisdiction. Both
Courts have “regularly made simple findings of facts, established on the
basis of documentation submitted to the Court” (Rosenne, Law and

146
209 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

Practice of the International Court, 2nd rev. ed., p. 701), or on the basis
of testimony given. In the Eastern Carelia case (P.C.LJ., Series B, No. 5,
p. 28), with regard to the enquiry as to the facts, the Court stated that if
the facts upon which the opinion of the Court is desired are non-contro-
versial and the Court does not have to ascertain what they are, it would
be prepared to take such facts into consideration. This position was con-
firmed in the Namibia Opinion where the Court declared as follows:

“In the view of the Court, the contingency that there may be fac-
tual issues underlying the question posed does not alter its character
as a ‘legal question’ as envisaged in Article 96 of the Charter. The
reference in this provision to legal questions cannot be interpreted as
opposing legal to factual issues. Normally, to enable a court to pro-
nounce on legal questions, it must also be acquainted with, take into
account and, if necessary, make findings as to the relevant factual
issues. The limitation of the powers of the Court contended for by
... South Africa has no basis in the Charter or the Statute.” (Legal
Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council
Resolution 276 (1970), 1. C.J. Reports 1971, p. 27; emphasis added.)

In accordance with Article 38 of its Statute, the Court is enjoined in
deciding a dispute to apply international conventions, whether general or
particular, establishing rules expressly recognized by States; international
custom, as evidence of general practice accepted as law; the generally
recognized principles and rules of international law; judicial decisions;
and the teachings of the most highly qualified jurists.

But, before attempting to identify the applicable law, since that law
would have to be applied to the effects of nuclear weapons, it would be
appropriate to recall the definition of a nuclear weapon so as to provide
the appropriate background against which that law is to be applied. The
Paris Accords of 1954 defines atomic weapons as those which through
nuclear explosion or analogous processes are “capable of causing massive
destruction, generalized damage or massive poisoning”. According to the
1967 Treaty of Tlatelolco on the Prohibition of Nuclear Weapons in Latin
America, a nuclear weapon is defined as “any device which is capable
of releasing nuclear energy in an uncontrolled manner and which has a
group of characteristics that are appropriate for use for warlike pur-
poses”. Thus, nuclear weapons, like biological and chemical weapons, are
regarded as weapons of mass destruction. However, the characteristics of
nuclear weapons are unique. They release not only immense quantities of
heat and energy but also powerful and prolonged radiation. Such radia-
tion would affect human health, agriculture and demography over a vast
area. Nuclear weapons when used also have serious effects on future gen-

147
210 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

erations, causing genetic and other similar defects. As the preamble to the
Treaty of Tlatelolco proclaims,

“nuclear weapons, whose terrible effects are suffered, indiscrimi-
nately and inexorably, by military forces and civilian populations
alike, constitute, through the persistence of the radioactivity they
release, an attack on the integrity of the human species and ulti-
mately may even render the whole earth uninhabitable”.

It is against this background that an identification and application of
the rules and principles of law which appear to be most pertinent, will
now be undertaken. Of immediate and direct relevance is the interna-
tional law of armed conflict, in particular international humanitarian
law. Central to that law is the principle of humanity which imposes an
obligation to mitigate the sufferings of war or to exercise constraints on
the necessities of war. The preambles to the Hague Convention II of 1899
and IV of 1907 recognize the principles of humanity as an important
source of the laws of war in situations where no specific international
convention exists prohibiting a particular type of weapon or tactic.

The International Committee of the Red Cross, in its “Fundamental
Rules of International Humanitarian Law Applicable in Armed Conflicts”
published in 1978, stated, in its preamble, that:

“International humanitarian law is made up of all the interna-
tional legal provisions, whether of written or customary law, ensur-
ing respect for the individual in armed conflict. Taking its inspira-
tion from the sentiment of humanity, it postulates the principle that
belligerents must not inflict harm on their adversaries out of propor-
tion with the object of warfare, which is to destroy or weaken the
military strength of the enemy.”

International humanitarian law comprises the “Law of Geneva”, which
aims to safeguard military personnel hors de combat and persons who do
not take part in the hostilities, and the “Law of The Hague”, which deter-
mines the rights and duties of belligerents in the conduct of operations
and limits the choice of the means of harming an enemy.

The four Geneva Conventions have come to be regarded as interna-
tionally binding upon all States, as virtually all States are parties to them.
These are:

— Geneva Convention I for the Amelioration of the Condition of the
Wounded and Sick in Armed Forces in the Field (GC I);

— Geneva Convention II for the Amelioration of the Condition of
Wounded, Sick and Shipwrecked Members of Armed Forces at Sea
(GC IT);

— Geneva Convention III relative to the Treatment of Prisoners of War
(GC II); and

148
211 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

— Geneva Convention IV relative to the Protection of Civilian Persons
in Time of War (GC IV).

These Conventions have achieved almost universal acceptance and as of
today are binding on 186 parties to each of the Conventions. They will
therefore apply as treaties in almost any international armed conflict.
Furthermore, most, if not all, of the provisions of the Conventions are
now regarded as declaratory of customary international law.

Additional Protocols I and II of 1977 to the Geneva Conventions con-
stitute a reaffirmation and development of the rules embodied in the Law
of Geneva of 1949 and part of the Law of The Hague of 1907. As of date
143 States have become parties to Additional Protocol I and 134 to Addi-
tional Protocol II. The Protocols are accordingly binding upon a sub-
stantial majority of States of the international community. In addition,
many of their provisions are declaratory of customary international law
and are thus applicable in all international armed conflicts.

As regards the 1907 Hague Conventions, these are regarded as binding
not only upon the contracting parties, but have largely become recog-
nized as customary international law as well. Pertinent to the question
before the Court are

— Hague Convention IV Respecting the Laws and Customs of War on
Land, and Annex to the Convention: “Regulations Respecting the
Laws and Customs of War on Land”.

— Hague Convention V Respecting the Rights and Duties of Neutral
Powers and Persons in Case of War on Land.

Hague Convention IV and the annexed Regulation directly apply to
occupied territory and the treatment of property in such territory. Equally
applicable are the provisions on methods and means of warfare which
have now been codified in Additional Protocol I of 1977.

The International Military Tribunal at Nuremberg held that the pro-
visions of the 1907 Regulations had become a part of customary interna-
tional law and that accordingly they are binding on all States.

Accordingly, the obligations enshrined in these international legal
instruments apply in virtually all armed conflicts including those involv-
ing the use of nuclear weapons. Prominent among such obligations are
the following:

The right to choose methods and means of warfare is not unlimited,
nor is the right to injure a belligerent. It is prohibited to use weapons
which, by their nature, affect indiscriminately both military objectives
and non-military objectives, or combatants and civilian population.
Weapons whose destructive effects are so great that they cannot be
limited to specific military objectives or are otherwise uncontrollable are
particularly prohibited. This obligation is set forth in the Declaration of

149
212 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

St. Petersburg of 1868 and was the first to introduce limitations on means
of waging war. The preamble to the Declaration specifically prohibits, and
considers as contrary to the laws of humanity, the use of weapons that
cause unnecessary and excessive suffering. Its preamble reads as follows:

“Considering

That the progress of civilization should have the effect of alleviat-
ing as much as possible the calamities of war;

That the only legitimate object which States should endeavour to
accomplish during war is to weaken the military forces of the enemy;

That for this purpose it is sufficient to disable the greatest possible
number of men;

That this object would be exceeded by the employment of arms
which uselessly aggravate the sufferings of disabled men, or render
their death inevitable;

That the employment of such arms would therefore be contrary to
the laws of humanity.”

The Declaration places a specific ban on the use of “any projectile of a
weight below 400 g, which is either explosive or charged with fulminating
or inflammable substances”. According to this principle, while interna-
tional law recognizes that the object of warfare is to disable the belliger-
ent enemy, it prohibits the use of weapons which cause gratuitous and
unnecessary suffering. The principle was embodied in the following
articles of Convention II of the First Hague Conference of 1899 which
provide:

“Article 22. The right of belligerents to adopt means of injuring
the enemy is not unlimited.
Article 23. Besides the prohibitions provided by special Conven-

tions, it is especially prohibited:
(a) To employ poison or poisoned arms;
(e) To employ arms, projectiles or material of a nature calculated
to cause superfluous injury;
Article 25. The attack or bombardment of towns, villages, habi-
tations or buildings which are not defended is prohibited.”

That principle was subsequently articulated in the Hague Convention of
1907 in Articles 22, 23 and 25 and reaffirmed the rules of international
law which had been enunciated in 1899. Its further development is to be
found in the Geneva Gas Protocol of 1925, which prohibits not just

150
213 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

poisonous and other gases but also “analogous liquids, materials or
devices” and extends the prohibition to bacteriological warfare as well.

The principle was codified in the Additional Protocols of 1977 to the
Geneva Conventions of 1949. Article 35 — Basic Rules — provides that
in any armed conflict:

“1. ..., the right of the Parties to the conflict to choose methods
or means of warfare is not unlimited.

2. It is prohibited to employ weapons, projectiles and material
and methods of warfare of a nature to cause superfluous injury or
unnecessary suffering.

3. It is prohibited to employ methods or means of warfare which
are intended, or may be expected, to cause widespread, long-term
and severe damage to the natural environment.”

Furthermore, in warfare or during an armed conflict, States are under
an obligation to observe the principle of discrimination between civilians
and combatants and between military and non-military objects. The prin-
ciple is recognized as one of the most fundamental principles of interna-
tional humanitarian law. Civilians and non-military objects are not to be
made the object of attack. Even where indirect injury may occur to civil-
ians or civilian objectives by dint of military necessity, such losses if
manifestly excessive, would violate the rule. The rule is embodied in
Article 27 of the Hague Convention of 1907 and the annexed regulations
concerning the laws and customs of war on land; Articles 22 and 24 of
the Draft Hague Rules on Air Warfare of 1923 prohibit States from bom-
barding civilian targets and are accepted as customary international law.
It is also codified in Articles 35, 36, 48, 51, 52, 54 and 55 of the First
Additional Protocol of 1977. Article 35, as we have seen, limits the right
of the Parties to a conflict to choose methods or means of warfare and
prohibits the use of weapons which cause superfluous and unnecessary
injury.

Article 48 of the Protocol provides that:

“In order to ensure respect for and protection of the civilian popu-
lation and the civilian objects, the Parties to the conflict shall at all
times distinguish between the civilian population and combatants
and between civilian objects and military objectives and accordingly
shall direct their operations only against military objectives.”

This is regarded as a reaffirmation of the principle of distinction — that
methods or means of warfare must make a distinction between comba-
tants and non-combatants.

Article 51, paragraph 5, of the Protocol prohibits

“an attack which may be expected to cause incidental loss of civilian
life, injury to civilians, damage to civilian objects, or a combination

151
214 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

thereof, which would be excessive in relation to the concrete and
direct military advantage anticipated”.

Article 51, paragraph 6, places a prohibition on reprisals against the
civilian population or civilians. The provision is considered not to be sub-
ject to any conditions and has been considered to be of a peremptory
character that does not allow for any derogation from the rule on the
grounds of military necessity. Support for this position is to be found in
Article 52, paragraph 1, which states that “civilian objects shall not be
the object of attack or of reprisals”.

Article 53 declares that

“Without prejudice to the provisions of the Hague Convention for
the Protection of Cultural Property in the Event of Armed Conflict
of 14 May 1954, and of other relevant international instruments, it is
prohibited:

{c) to make such objects the objects of reprisals.”
Article 54 prohibits reprisals against objects indispensable to the sur-

vival of the civilian population, while Article 55, paragraph 2, prohibits
attacks against the natural environment by way of reprisals.

Article 56, paragraph 4, prohibits the works, installations or military
objectives mentioned in paragraph 1 from being made the object of
reprisals.

Additional obligations are laid down by the Geneva Convention of
1949 according to which States assume responsibility for certain duties
such as the collection of the wounded or dead, individual burial and the
evacuation of prisoners and undertake not to expose prisoners to un-
necessary danger. The duty regarding protected persons including the
wounded and sick members of the armed forces, hospital ships, medical
transport, would be difficult, if not impossible, to observe should nuclear
weapons be used, inter alia, because of their radioactive effects and con-
tamination.

In like manner, the radioactive fallout would violate territorial sover-
eignty and cause injury to the citizens of neutral territories in violation of
Article 1 of the 1907 Hague Convention Respecting the Rights and
Duties of Neutral Powers and Persons in Case of War on Land. Evi-
dently the use of nuclear weapons would fail to observe or respect the
principle of discrimination between civilians and combatants in the
neutral territory as well, and could cause devastation involving inno-
cent civilian neutrals as well as civilians of both belligerent parties.

Evidently, the use of such weapons would violate the obligations
assumed by States under the Martens Clause according to which, even in
the absence of an international convention,

152
215 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

“civilians and combatants remain under the protection and authority
of principles of international law derived from established custom,
from principles of humanity and from the dictates of public con-
science”.

Thus, according to this formula, which is reflected in the Geneva Con-
ventions of 1949 and in the Additional Protocols of 1977, warfare does
not allow belligerents to cause unnecessary and excessive injury and suf-
fering to one another, to fail to observe the rule of discrimination
between civilians and non-civilians or to exercise an unlimited choice of
means of injuring the enemy.

ENVIRONMENTAL OBLIGATIONS

As far as the environmental obligations assumed by States are con-
cerned, these are to be found both in customary international law and in
the provisions of treaties as well. Taken together, they impose legal
restraints against environmental warfare per se or the means of waging it.
Article 25 of the Hague Convention IV of 1907 prohibits, as we have
seen, “attack or bombardment by whatever means of towns, villages,
dwellings or buildings which are undefended” (emphasis added). Bel-
ligerent parties are prohibited, directly or indirectly, from inflicting
unnecessary damage on the environment.

The Geneva Protocol of 1925 is also relevant in this connection as it
prohibits the use in war of chemical or biological agents, and the Bac-
teriological and Toxin Weapons Convention of 1972 prohibits the pos-
session of biological agents.

Articles 53 and 147 of the 1949 Fourth Geneva Convention also pro-
vide a degree of indirect protection for the environment, in the context of
protecting property rights in occupied territories. Thus, an occupying
Power which destroys, for example, industrial installations in an occu-
pied territory, causing consequent damage to the environment, would be
in breach of its obligations under the Convention, provided that such
destruction was not justified by military necessity. If such destruction 1s
extensive, it would constitute a grave breach of the Convention, or even
a war crime, in accordance with Article 147.

Article 35 of Additional Protocol I of 1977 also prohibits the employ-
ment of methods or means of warfare which are intended or may be
expected to cause widespread, long-term and severe damage to the natu-
ral environment; Article 55, as we have seen, imposes an obligation upon
States Parties to take care in warfare to protect the natural environment
against such damage; Article 54 protects objects indispensable to the sur-
vival of the civilian population; while Article 56 protects certain instal-
lations containing dangerous forces, namely dams, dykes and nuclear
electrical generating stations which are not to be made the object of

153
216 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

attack, even where those objects are military objectives, if such attack
might cause the release of dangerous forces and consequent severe losses
among the civilian population. Other military objectives located at or in
the vicinity of these works or installations are not to be made the object
of attack if such attack may cause the release of dangerous forces from
the works or installations and consequent severe losses among the civil-
ian population.

Also considered applicable to the question under consideration is the
1977 Convention on the Modification of the Environment. The Conven-
tion prohibits the hostile use of environmental modification techniques
having “widespread, long-lasting or severe effects ‘as the means of dam-
age’”. An environmental modification technique is defined as any tech-
nique for changing — through the “deliberate manipulation” of natural
processes — the dynamics, composition or structure of space or of the

earth, including its atmosphere, lithosphere, hydrosphere and biota.

Also relevant, in this connection, is the principle of environmental
security intended to secure the environment and given expression in Prin-
ciple 24 of the Rio Declaration on Environment and Development to the
effect that

“Warfare is inherently destructive of sustainable development.
States shall therefore respect international law providing protection
for the environment in times of armed conflict and co-operate in its
future development, as necessary.”

It is thus in terms of these obligations that the health and environmen-
tal effects produced by the use of nuclear weapons are to be judged.
According to the available material, nuclear weapons when used did, in
an instant, take a tremendous toll of human lives. Estimates of the
number of people who had died by the end of 1945 following the atomic
bombing of Hiroshima and Nagasaki amounted to approximately 140,000
in Hiroshima and 74,000 in Nagasaki. Of the people who were exposed to
thermal radiation, 90 to 100 per cent died within a week. In addition to
direct injury from the bomb blasts, death was said to have been caused
by several interrelated factors such as being crushed under buildings,
injuries caused by splinters of glass, radiation damage, food shortages or
shortages of doctors and medical personnel. Over 320,000 people who
survived but were affected by radiation still suffer from various malig-
nant tumours caused by radiation, including leukaemia, thyroid cancer,
breast cancer, lung cancer, gastric cancer, cataracts and a variety of other
after-effects.

154
217 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

From another source that had experienced the effects of the use of
nuclear weapons, the Court learned that the explosion that took place on
the island had caused what looked like a snowfall for the first time in its
people’s history. Such “snow”, it was later discovered, was in fact radio-
active fallout from the nuclear explosion. As a result of the contamina-
tion to which their bodies were exposed, the islanders experienced blisters
and other sores over the weeks that followed. Their serious internal and
external exposure to radioactivity caused them long-term health prob-
lems that have affected four generations of the island’s inhabitants. Such
effects are said to be indistinguishable from poison, a “substance which
when introduced into the body can kill or cause injury to health”. Ura-
nium, a central component of nuclear weapons, 1s regarded as one of the
most toxic substances. Accordingly, when used, nuclear weapons would
expose human beings to effects indistinguishable from those of poison.
Such use would be in breach of the obligations prohibiting the use of
poison or poisonous weapons. The effects could also be both long-
term, intergenerational and affect a wide area as well.

Yet, the detonations which took place in Hiroshima and Nagasaki, as
well as the nuclear explosions in the Marshall Islands, have been consid-
ered relatively minor when compared to the destructive power of today’s
nuclear weapons. As we have seen, a massive nuclear attack on modern
cities like Boston or London would result in the death of millions of
people. The use of such weapons would produce delayed radioactive fall-
out across potentially great distances and over extended periods of time.
The radiation effects, it is said, are not unlike effects produced by chemi-
cal and biological weapons. As opposed to conventional weapons, nuclear
weapons, even those with fairly low yields, are capable of causing harm
to non-combatants — including civilians — and neutral parties alike.

On the basis of the material before the Court, and in view of their
health and environmental consequences, it is undeniable that nuclear
weapons when used would be in breach of the obligations assumed by
States under international law.

These obligations include:

(i) a limitation on the choice of methods and means of warfare;

(ii) the prohibition from using poison or poisonous weapons intended
to cause unnecessary suffering;

(iii) the prohibition from causing unnecessary and superfluous suffer-
Ing;

(iv) the requirement that belligerent parties respect the distinction
between military objectives and non-military objects, as well as
between persons participating in the hostilities and members of the
civilian population;

(v) the prohibition of armed attacks against the civilian population;

155
218 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

(vi) the prohibition of wanton destruction of cities, towns or villages, or
devastation not justified by military necessity;

(vii) the requirement not to attack, or bombard, by whatever means
undefended towns, villages, dwellings or buildings;

(viii) the requirement not to employ methods or means of warfare which
are intended or may be expected to cause widespread, long-term
and severe damage to the natural environment.

It is also clear that, because of their health and environmental effects,
the use of nuclear weapons would be in breach of the provisions of the
WHO Constitution, whose objective is the attainment by all peoples of
the highest possible level of health. Health, it will be recalled, is defined as
a state of complete physical, mental and social well-being, and the WHO
is enjoined to promote and protect the health of all peoples, by, among
other activities, directing and co-ordinating international health, assisting
Governments upon request to strengthen health services, promoting
material and child health and welfare and fostering the ability to live
harmoniously in a changing environment.

Given the health and environmental effects of nuclear weapons, a State
that is a party to the Constitution of the WHO and which uses nuclear
weapons will be in breach of both the letter and spirit of that Constitution
which, inter alia, calls for the co-operation of individuals and States for
the attainment of health and peace by all peoples as well as the objective
of the Organization itself.

The Court, in its Opinion, has stated that having found that it lacked
jurisdiction in the present case, it could not examine the arguments which
were expounded before it with regard to the propriety of giving such an
Opinion. This position notwithstanding, it is my view that if the Court
had allowed itself to consider the abundance of material at its disposal, it
could have reached a different conclusion other than the one arrived at.

The Court was not persuaded by the argument advanced, that as reso-
lution WHA46.40 was adopted by the requisite majority, it was proper
and therefore must be presumed to have been validly adopted to serve as
a basis of the Court’s jurisdiction. Having taken this view the Court, after
acknowledging that the World Health Assembly is entitled to decide on
its competence and consequently that of the WHO to submit a request to
the Court for an advisory opinion on the question under consideration,
stated however that in exercising its functions under Article 65, para-
graph 1, of its Statute, it had arrived at “different conclusions from those
reached by the World Health Assembly when it adopted resolution
WHA46.40”. Regrettably, the Court did not explain nor offer reasons
why it had arrived at a different conclusion from the one reached by the
World Health Assembly. Here again, one cannot fail to discern a depar-
ture by the Court from its long-established jurisprudence in this regard.

156
219 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

On the question whether an international organization is entitled to
determine its own competence or jurisdiction, the Court had this to say in
its Advisory Opinion in the Certain Expenses case:

“In the legal systems of States, there is often some procedure for
determining the validity of even a legislative or governmental act,
but no analogous procedure is to be found in the structure of the
United Nations. Proposals made during the drafting of the Charter
to place the ultimate authority to interpret the Charter in the Inter-
national Court of Justice were not accepted; the opinion which the
Court is in course of rendering is an advisory opinion. As anticipated
in 1945, therefore, each organ must, in the first place at least, deter-
mine its own jurisdiction.” (Certain Expenses of the United Nations
(Article 17, paragraph 2, of the Charter), LCJ. Reports 1962,
p. 168; second emphasis added.)

In that same Opinion, the Court stated that

“when the Organization takes action which warrants the assertion
that it was appropriate for the fulfilment of one of the stated pur-
poses of the United Nations, the presumption is that such action is
not ultra vires the Organization” (ibid. ).

What this shows, in my view, is that prior to the present case and in
accordance with its jurisprudence, the Court has held that international
organizations are competent to determine their competence or jurisdic-
tion. On this occasion, the Court decided to depart from this its jurispru-
dence, but with hardly any explanation or reason — but not only did the
Court choose not to follow its jurisprudence on this occasion — in the
past, while not denying itself the right to examine the competence of the
body making the request, it rejected certain objections to its jurisdiction
based on the claims that such bodies were not competent to make the
request ({nterpretation of Peace Treaties with Bulgaria, Hungary and
Romania, First Phase, 1 C.J. Reports 1950, pp. 72 et seq., and Reserva-
tions to the Convention on the Prevention and Punishment of the Crime of
Genocide, I.C.J. Reports 1951, pp. 19-20).

The Court also rejected the argument that the United Nations General
Assembly, as the source from which the WHO derives its power to
request advisory opinions, had in its resolution 49/75 K. confirmed the
competence of the agency to request an opinion on the question sub-
mitted. The General Assembly, in resolution 49/75 K

“[welcomed] resolution 46/40 of 14 May 1993 of the Assembly of the
World Health Organization, in which the organization requested the
International Court of Justice to give an advisory opinion on whether
the use of nuclear weapons by a State in war or other armed conflict

157
220 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

would be a breach of its obligations under international law, includ-
ing the Constitution of the World Health Organization”.

The Court interpreted such approval as political and did not consider
that the Assembly had intended to operate in the legal sphere and make
any kind of ruling whatsoever regarding the competence of the WHO
to request an opinion on the question raised; it also found that the
Assembly could not have intended to disregard the limits within
which Article 96, paragraph 2, of the Charter allows it to authorize the
specialized agency to request opinions from the Court.

While it is admitted that the Assembly could not have intended to dis-
regard the limits of Article 96, paragraph 2, of the Charter, the conclu-
sion reached by the Court that the Assembly, by that resolution, had not
intended to operate and make any ruling whatsoever regarding the com-
petence of the WHO to request the opinion sought turned on the par-
ticular construction which the Court had given to the question posed.
But even then, the issue does not seem so clear-cut and dry as the Court
would have it. According to Article 96, paragraph 2, of the Charter, the
WHO is empowered to request opinions “on legal questions arising
within the scope of its activities”. This power is also provided for in
Article 76 of the WHO Constitution which reads as follows:

“Upon authorization by the General Assembly of the United
Nations or upon authorization in accordance with any agreement
between the Organization and the United Nations, the Organization
may request the International Court of Justice for an advisory
opinion on any legal question arising within the competence of the
Organization.”

Admittedly, the WHO can only ask a question which is not outside its
ambit or competence, and the General Assembly can also restrict the
power of the agency by limiting its competence or the scope of its activi-
ties. In other words, since it is the Assembly that originally granted the
authorization to request an opinion for matters within the Organization’s
competence, the Assembly would, in my view, have been in a position —
if it had considered that the agency, by adopting resolution WHA46.40,
had acted ultra vires — to bring this to the attention of the agency or to
exercise its discretionary powers and bring the irregularity to an end.
Evidently, the Assembly exercised neither of those options but it rather
welcomed resolution WHA46.40, with the implication that the agency
had not acted ultra vires.

The WHO, in resolution WHA46.40, offered various reasons why it
had requested the advisory opinion of the Court on this matter including,
inter alia, the concern felt by the world health community about the con-

158
221 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

tinued threat to health and the environment by the use of nuclear weapons
and the need for prevention. Also, as the agency primarily responsible
for the promotion and protection of international health, it considered
that the opinion of the Court would have acted as a guide in the per-
formance of its functions. It is conceivable that, had the Court decided to
render an opinion in accord with the manifest desire of the Organization,
such an opinion would have put States on notice that in view of the
health and environmental consequences that are bound to ensue from the
use of nuclear weapons, they would be in breach of their obligations
under international law, including the WHO Constitution were they to
have recourse to such weapons. Regrettably, this potentially preventive
effect of the Court’s authoritative advice cannot now be realized in view
of the Court’s decision to decline the request.

CONCLUSION

To sum up, the Court, in order to reject the request by the WHO, had
to ignore its established jurisprudence, for as the Court has repeatedly
stated, only “compelling reasons” should lead it to refuse to render an
advisory opinion requested of it. In my view, no such “compelling
reasons” have been demonstrated to warrant the dismissal of the request.
In the Interpretation of Peace Treaties case, the Court had said:

“The Court’s reply is only of an advisory character: as such, it has
no binding force. It follows that no State ... can prevent the giving
of an Advisory Opinion which the United Nations considers to be
desirable in order to obtain enlightenment as to the course of action
it should take.” (Interpretation of Peace Treaties with Bulgaria,
Hungary and Romania, First Phase, C.J. Reports 1950, p. 71.)

It is submitted that the considerations enunciated by the Court in that
earlier case are equally applicable to the present case. The Court’s deci-
sion on this matter has almost entirely turned on its interpretation of the
question submitted for its consideration. That interpretation, with respect,
not only distorted the intention of the question but also took too narrow
and restrictive a view of the competence and scope of the activities of the
WHO. Hitherto, the Court’s purpose in interpreting or reformulating a
question in a request for an advisory opinion had been to ascertain what
were the legal questions really in issue in the question formulated, so as
to be in a position to render an effective and useful opinion and not to
provide a basis for the rejection of the request.

In my view, since the responsibility of the WHO includes the promo-

tion and protection of international public health, including the taking of
preventive measures, a question that seeks the opinion of the Court as to

159
222 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

whether in view of their health and environmental effects, a State using
nuclear weapons would be in breach of its obligations under interna-
tional law, including the WHO Constitution, relates to a matter emi-
nently within the competence and scope of activities of the Organization.
The legal question in the request is directed to the factual effects of the
use of nuclear weapons and not to the legality or illegality of such weap-
ons per se. Therefore, to find that such a question is outside the scope of
activities of the Organization strikes me, with respect, as a classic case of
overshooting a target and appears to be lacking in validity. The request
cannot be considered as incompatible with the purpose and objective of
WHO nor can it be considered as detrimental to the interests of member
States in excess of what they had accepted as a basis of their membership.
As mentioned earlier, the Court itself has said that “when the Organiza-
tion takes action . .. appropriate for the fulfilment of one of the stated
purposes of the United Nations, the presumption is that such action is
not ultra vires the Organization” (C.J. Reports 1962, p. 168). This
statement is equally applicable to the action taken by the WHO in form-
ulating the request. Accordingly, what appears to be a legal rebuke or
an attempt to teach the WHO a lesson for asking the question seems to
me to be both gratuitous and unwarranted. Indeed, denying the request
for lack of jurisdiction leaves one wondering whether this is not one of
those cases in which a former Member of this Court, Judge Sir Gerald
Fitzmaurice, considered that a finding against jurisdiction might prove to
be a solution “in those cases where the necessity of giving a decision on
the merits would involve unusual difficulty or embarrassment for the tri-
bunal” (“The Law and Procedure of the International Court of Justice,
1951-1954: Questions of Jurisdiction, Competence and Procedure”, Brit-
ish Year Book of International Law, Vol. 34, 1958, pp. 11-12, footnote 3).
The only thing is that, in this very important matter, a finding against
jurisdiction will not prove to be a solution, as States would be in breach
of their international obligations were they to use nuclear weapons. It is,
moreover, not discernible to me why if a decision on the “merits” had
been given, it would have involved any embarrassment for the Court; nor
should the Court have allowed itself to be seen to have been swayed from
performing its judicial functions by declining to enter into the merits of
the case. It is undeniable that the question asked by the WHO is contro-
versial, but the Court has never declined a request for the reason that it is
controversial or might prove to be an embarrassment. Indeed, in the
Namibia case, when it was suggested that the Court should not or could
not give the advisory opinion requested because of political pressure to
which the Court, it was suggested, had been or might be subjected, the
Court responded as follows:

“29. It would not be proper for the Court to entertain these
observations, bearing as they do on the very nature of the Court as

160
223 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

the principal judicial organ of the United Nations, an organ which,
in that capacity, acts only on the basis of the law, independently of
all outside influence or interventions whatsoever, in the exercise of
the judicial function entrusted to it alone by the Charter and its Stat-
ute. A court functioning as a court of law can act in no other way.”
(Legal Consequences for States of the Continued Presence of South
Africa in Namibia (South West Africa) notwithstanding Security
Council Resolution 276 (1970), 1 C.J. Reports 1971, p. 23.)

Regarding the argument that because matters relating to nuclear
weapons are being discussed in other fora, the Court should therefore
not render an opinion, when a similar argument was advanced in the
Fisheries Jurisdiction cases, the Court replied as follows:

“The Court is also aware of present endeavours, pursued under
the auspices of the United Nations, to achieve in a third Conference
on the Law of the Sea the further codification and progressive devel-
opment of this branch of the law . . . In the circumstances, the
Court, as a court of law, cannot render judgment sub specie legis
ferendae, or anticipate the law before the legislator has laid it down.”
U.C.J. Reports 1974, p. 192.)

As already mentioned, international organizations have regarded the
instrument of an advisory opinion as a means of securing an authorita-
tive legal opinion on thorny or difficult issues facing them. The Court has
always responded positively to requests for advisory opinions, regarding
its role as participation in the activities of the Organization while at the
same time protecting its judicial character. That trust would now appear
to have been broken. It is regrettable that the Court has chosen to vacate
its positive record in this sphere on an issue of such vital importance, an
issue that embraces not only a legal but a moral and humanitarian
dimension as well. The Court considered these aspects in the case con-
cerning Reservations to the Convention on the Prevention and Punishment
of the Crime of Genocide U.C.J. Reports 1951, p. 23). It has been said
that “medicine is one of the pillars of peace”; it can equally be said that
“health is a pillar of peace” or as is stated in the Constitution of the
WHO “the health of all peoples is fundamental to the attainment of
peace and security”.

On the basis of the aforesaid, I find that the Court’s Opinion is inad-
equately reasoned, has failed to address the crucial issues raised and is
inconsistent with its jurisprudence. I, therefore, find myself unable to
concur with it. On the other hand, and on the basis of the material before
the Court, applying the law to that material, I am of the firm conviction
that a State would be in breach of its obligations under international law,
including the WHO Constitution, were it to use nuclear weapons in war

161
224 USE OF NUCLEAR WEAPONS (DISS. OP. KOROMA)

or other armed conflict in view of the health and environmental conse-
quences. To put a question of this kind to the Court is indeed within the
competence and scope of the activities of the WHO.

(Signed) Abdul G. Koroma.

162
